Exhibit 10.1

 

UNDERWRITING AGREEMENT

 

Dated as of June 10, 2005

 

MDC Partners Inc.

45 Hazelton Avenue

Toronto, Ontario

M5R 2E3

Attention:

Mr. Steven Berns
Vice Chairman and Executive Vice President

 

Dear Sirs:

"[__________]", "[__________]", "[__________]" and "[__________]" (collectively
the "Underwriters" and individually an "Underwriter") understand that MDC
Partners Inc. (hereinafter referred to as the "Company") proposes to authorize,
create, issue and sell $40,000,000 principal amount of subordinated convertible
debentures of the Company in denominations of $1,000 each (the "Primary
Convertible Debentures") and, at the election of the Underwriters, up to an
additional $10,000,000 principal amount of subordinated convertible debentures
of the Company in denominations of $1,000 each (the Convertible Debentures in
respect of which such option is exercised are called the "Optional Convertible
Debentures"). The Primary Convertible Debentures and the Optional Convertible
Debentures, each as further described are referred to collectively herein as the
"Convertible Debentures". The Convertible Debentures shall have the attributes
substantially as outlined in the term sheet annexed as Schedule "A" hereto and
as described in the Prospectus (as hereinafter defined).

 

 

 


--------------------------------------------------------------------------------



 

The Underwriters understand that the Company is prepared to (i) authorize,
create, issue and sell the Convertible Debentures and (ii) file a preliminary
short form prospectus as soon as reasonably possible and a (final) short form
prospectus will be filed by the Company in accordance with the procedures
established by National Policy 43-201 of the Canadian Securities Administrators
as soon as reasonably possible thereafter to qualify the Convertible Debentures
for distribution in the Qualifying Provinces (as hereinafter defined). All
dollar amounts referred to herein are in Canadian dollars unless indicated
otherwise.

The Convertible Debentures will be issued pursuant to a trust indenture (the
"Trust Indenture") to be dated on or prior to the Closing Date to be entered
into between the Company and Computershare Trust Company of Canada as trustee
(the "Trustee"). The Trust Indenture and the Convertible Debentures will provide
that the Convertible Debentures will be convertible into the Class A Subordinate
Voting Shares in the capital of the Company (the "Common Shares"). The
Convertible Debentures will be convertible initially at a conversion rate of
71.4286 Common Shares per $1,000 principal amount of the Convertible Debentures.
Additionally, the Company will have the option in certain circumstances and
subject to certain conditions to (i) satisfy the amount to be paid upon
redemption or repurchase of the Convertible Debentures by issuing Common Shares
and (ii) satisfy the amount to be paid upon maturity of the Convertible
Debentures by issuing Common Shares. In all such circumstances (including the
conversion of the Convertible Debentures) the Common Shares to be issued by the
Company shall be referred to herein as the "Underlying Shares".

Holders of Convertible Debentures will be entitled to the benefits of a resale
registration rights agreement (the "Registration Rights Agreement") between the
Company and the Underwriters dated the Closing Date. In accordance with the
Registration Rights Agreement, pursuant to which the Company will agree to file
with the SEC (as hereinafter defined) a resale registration statement under the
U.S. Securities Act (as hereinafter defined) (the "Registration Statement")
covering the resale of the Convertible Debentures and the Underlying Shares, and
to use its reasonable best efforts to cause the Registration Statement to be
declared effective.

The Company, as and to the extent indicated above, hereby grants to the
Underwriters the right to purchase at their election up to an additional
$10,000,000 principal amount of Optional Convertible Debentures for the purpose
of covering over-allotments in the sale of the Primary Convertible Debentures.
Any such election to purchase Optional Convertible Debentures may be exercised
only by written notice from "[__________]"., on behalf of the Underwriters, to
the Company at any time up to 24 hours prior to the Closing Date and setting
forth the aggregate number of Optional Convertible Debentures to be purchased at
the Closing Time.

 

- 2 - 


--------------------------------------------------------------------------------



 

 

On the basis of the representations, warranties, covenants and agreements
contained herein, but subject to the due authorization, creation and issue of
the Convertible Debentures and the other terms and conditions herein set forth,
(i) the Company agrees to sell to each of the Underwriters and each of the
Underwriters agrees, severally and not jointly, to purchase from the Company the
respective percentage of the Primary Convertible Debentures set forth opposite
the respective names of the Underwriters in paragraph 17, at an aggregate
purchase price of $40,000,000, and (ii) in the event and to the extent that the
Underwriters shall exercise the election to purchase Optional Convertible
Debentures (the "Over-allotment Option") as provided herein, the Company agrees
to sell to each of the Underwriters and each of the Underwriters agrees,
severally and not jointly, to purchase from the Company the percentage set forth
opposite the name of such Underwriter in paragraph 17 of the number of Optional
Convertible Debentures as to which election shall have been exercised at par for
the Optional Convertible Debentures.

In this agreement:

(a)

"1934 Act" means the U.S. Securities Exchange Act of 1934, as amended and the
rules and regulations made thereunder;

(b)

"AIF" means the Annual Information Form of the Company on Form 10-K for the
fiscal year ended December 31, 2004;

(c)

"Business Day" means a day which is not a Saturday, a Sunday or a statutory or
civic holiday in the City of Toronto;

(d)

"Canadian Securities Laws" means all applicable securities laws in each of the
Qualifying Provinces and the respective rules or regulations made thereunder
together with applicable published policy statements of the securities
regulatory authorities in such provinces;

(e)

"CDS" means The Canadian Depositary for Securities Limited;

 

(f)

"Closing" means the completion of the issue and sale by the Company of the
Convertible Debentures and the purchase by the Underwriters of the Convertible
Debentures pursuant to this agreement;

(g)

"Closing Date" means June 28, 2005 or such later date as the Company and the
Underwriters may agree upon in writing, provided that in no event shall the
Closing Date be later than July 28, 2005;

(h)

"Closing Time" means 8:30 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Company and the Underwriters may agree;

(i)

"Common Shares" means the Class A Subordinate Voting Shares in the capital of
the Company;

(j)

"Company" has the meaning ascribed thereto in the first paragraph of this
agreement;

 

 

- 3 - 


--------------------------------------------------------------------------------



 

 

(k)

"Condition of the Company" has the meaning ascribed thereto in subparagraph
11(ii) of this agreement;

 

(l)

"Convertible Debentures" has the meaning ascribed thereto in the first paragraph
of this agreement;

 

(m)

"Distribution" means "distribution" of the Convertible Debentures or
"distribution to the public" of the Convertible Debentures as those terms are
defined in applicable securities legislation;

 

(n)

"Exchanges" mean the Toronto Stock Exchange and the NASDAQ Stock Market;

(o)

"Final Prospectus" has the meaning ascribed thereto in subparagraph 1(c) of this
agreement;

 

(p)

"Financial Information" means, collectively (1) the audited consolidated
comparative financial statements of the Company for the year ended December 31,
2004, the notes thereto and the auditors' report thereon included in the
Company's Annual Report on Form 10-K for the year ended December 31, 2004 and
incorporated by reference in the Prospectus, (2) "Management's Discussion and
Analysis of Financial Condition and Results of Operation" included in the
Company's Annual Report on Form 10-K for the year ended December 31, 2004 and
incorporated by reference in the Prospectus, (3) the unaudited interim
comparative consolidated financial statements for the quarterly period ended
March 31, 2005 on Form 10-Q dated May 10, 2005, incorporated by reference in the
Prospectus (4) "Management's Discussion and Analysis of Financial Condition and
Results of Operation" for the quarterly period ended March 31, 2005,
incorporated by reference in the Prospectus, (5) the Business Acquisition Report
dated May 10, 2005 consisting of Form 8-K dated April 1, 2005, a Form 8-KA dated
May 10, 2005 including, among other matters, (a) the audited consolidated
financial statements of each of Zyman Group, LLC and Zyman Company, Inc., the
notes thereto and the auditors' reports thereon and (b) the unaudited pro forma
consolidated financial statements of the Company for the year ended December 31,
2004 and the compilation report of KPMG LLP, all of which are incorporated by
reference in the Prospectus, (6) the unaudited interim comparative consolidated
financial statements of Zyman Group, LLC for the quarterly period ended
March 31, 2005, (7) the unaudited pro forma consolidated financial statements of
the Company for the three month period ended March 31, 2005 and the compilation
report of KPMG LLP and (8) any other financial statements incorporated or deemed
to be incorporated by reference in the Prospectus;

 

(q)

"Intellectual Property" means all trade or brand names, business names, trade
marks, service marks, copyrights, patents, industrial designs, trade secrets,
know-how, computer software, inventions, designs and other industrial or
intellectual property used to conduct the Company's business;

 

 

 

- 4 - 


--------------------------------------------------------------------------------



 

 

(r)

"material adverse effect on the Company" means any effect, event, change or
circumstance which is material and adverse to the business, assets, liabilities,
financial condition, results of operations or prospects of the Company and its
subsidiaries determined on a consolidated basis;

 

(s)

"Material Subsidiaries" means Accent Marketing Services, LLC, Colle & McVoy,
Inc. Crispin Porter & Bogusky, LLC, Zyman Group, LLC, Zyman Company, Inc. and
kirshenbaum bond & partners, LLC;

 

(t)

"misrepresentation", "material fact" and "material change" have the respective
meanings ascribed thereto in the Securities Act (Ontario);

 

(u)

"Optional Convertible Debentures" has the meaning ascribed thereto in the first
paragraph of this agreement;

 

(v)

"Over-allotment Option" has the meaning ascribed thereto in the sixth paragraph
of this agreement;

 

(w)

"Preliminary Prospectus" has the meaning ascribed thereto in subparagraph 1(b)
of this agreement;

 

(x)

"Primary Convertible Debentures" has the meaning ascribed thereto in the first
paragraph of this agreement;

 

(y)

"Prospectus" means collectively the Preliminary Prospectus and the Final
Prospectus;

 

(z)

"Qualifying Provinces" means all the provinces of Canada, except the province of
Quebec;

 

(aa)

"Registration Rights Agreement" has the meaning ascribed thereto in the fourth
paragraph of this agreement;

 

(bb)

"Regulation S" has the meaning ascribed thereto in Schedule B of this agreement;

(cc)

"Rule 144A" has the meaning ascribed thereto in Schedule B of this agreement;

 

(dd)

"SEC" has the meaning ascribed thereto in Schedule B of this agreement;

 

(ee)

"Selling Firms" means the Underwriters together with such other investment
dealers and brokers through which the Underwriters may sell Convertible
Debentures to the public under the terms of this agreement;

 

(ff)

"subsidiaries" means the entities listed in the Prospectus under the heading
"MDC Partners Inc." and in Exhibit No. 21.1 (Subsidiaries of Registrant)
attached to the Company's AIF and also includes any subsidiaries of the Company
within the meaning ascribed thereto under the Canada Business Corporations Act;

 

(gg)

"Supplementary Material" has the meaning ascribed thereto in subparagraph 2(c);

 

 

 

- 5 - 


--------------------------------------------------------------------------------



 

 

(hh)

"this agreement" means the agreement resulting from the acceptance by the
Company of the offer made by the Underwriters by this letter;

(ii)

"Trustee" has the meaning ascribed thereto in the third paragraph of this
agreement;

(jj)

"Trust Indenture" has the meaning ascribed thereto in the third paragraph of
this agreement;

(kk)

"Underwriters" has the meaning ascribed thereto in the first paragraph of this
agreement;

(ll)

"Underlying Shares" has the meaning ascribed thereto in the third paragraph of
this agreement;

(mm)

"United States" means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia;

(nn)

"U.S. Private Placement Memorandum" has the meaning ascribed thereto in
subparagraph 2(f) of Schedule B;

(oo)

"U.S. Securities Act" means the United States Securities Act of 1933, as amended
and the rules and regulations made thereunder; and

(pp)

"U.S. Securities Laws" means the U.S. Securities Act and the 1934 Act.

 

TERMS AND CONDITIONS

Covenants of the Company

1.

(a) 

The Company will duly and validly authorize, create and issue the Convertible
Debentures. The Convertible Debentures will be issued pursuant to the provisions
of the Trust Indenture. The Convertible Debentures shall have attributes and
characteristics substantially as provided in Schedule "A" hereto and as
described in the Prospectus. The Trust Indenture shall contain appropriate
provisions for this purpose and shall otherwise be in such form and terms as
shall be approved by the Underwriters and their counsel.

 

(b)

The Company shall prepare, file and obtain a decision document under National
Policy No. 43-201 of the Canadian Securities Administrators for, as soon as
possible and not later than 5:00 p.m. (Toronto time) on June 10, 2005 under the
applicable laws of each of the Qualifying Provinces, a preliminary short form
prospectus and other related documents prepared in accordance with National
Instrument 44-101 of the Canadian Securities Administrators, in form and
substance satisfactory to the Underwriters' counsel acting reasonably, relating
to the Distribution of the Convertible Debentures in the Qualifying Provinces by
the Selling Firms. The short form prospectus, including information incorporated
therein by reference, is herein referred to as the "Preliminary Prospectus".

 

 

- 6 - 


--------------------------------------------------------------------------------

 

(c)

The Company shall prepare, file and obtain a decision document under National
Policy No. 43-201 of the Canadian Securities Administrators for, as soon as
possible after any comments of securities regulatory authorities have been
satisfied, and in any event not later than 5:00 p.m. (Toronto time) on June 20,
2005, under the applicable securities legislation of each of the Qualifying
Provinces, a (final) short form prospectus and other related documents prepared
in accordance with National Instrument 44-101 of the Canadian Securities
Administrators, in form and substance satisfactory to the Underwriters' counsel
acting reasonably, relating to the Distribution of the Convertible Debentures in
the Qualifying Provinces, and shall have taken all other steps and proceedings
that may be necessary in order to qualify the Convertible Debentures for
Distribution in the Qualifying Provinces by the Selling Firms. The (final) short
form prospectus, including information incorporated therein by reference, is
herein referred to as the "Final Prospectus".

 

(d)

The Company shall prepare and make available to the United States affiliates of
the Underwriters a U.S. Private Placement Memorandum, which will permit the
United States affiliates of the Underwriters to distribute Convertible
Debentures to U.S. qualified institutional buyers, as defined in Rule 144A, on a
basis which is exempt from the registration requirements of applicable United
States securities laws.

 

(e)

Prior to the filing of the Final Prospectus, the Company shall co-operate in all
respects with the Underwriters to allow them to participate fully in the
preparation of the documentation required for the offering and sale of the
Convertible Debentures and the Company shall allow the Underwriters to conduct
all "due diligence" investigations which they may reasonably require to fulfill
their respective obligations pursuant to this agreement and to enable the
Underwriters to responsibly execute any certificate required from them in such
documentation. The Company shall furnish to the Underwriters all the information
relating to the Company and its business and affairs, as required for the
preparation of the Preliminary Prospectus and the Final Prospectus and other
documentation to be filed in connection with the offering in order to satisfy
disclosure requirements under applicable securities law.

2.

(a) 

The Company shall deliver to the Underwriters contemporaneously with or prior to
the filing of the Preliminary Prospectus a copy of the Preliminary Prospectus
signed as required by Canadian Securities Laws.

 

(b)

The Company shall deliver to the Underwriters contemporaneously with or prior to
the filing of the Final Prospectus:

 

(i)

a copy of the Final Prospectus signed as required by Canadian Securities Laws;

 

(ii)

a "long-form" comfort letter of its auditors, KPMG LLP, and auditors for Zyman
Group, LLC, addressed to the Underwriters and the board of directors of the
Company, in form and substance satisfactory to the Underwriters and their
counsel, acting reasonably, with respect to the financial and accounting
information relating to the Company and its subsidiaries in the Prospectus,
which letter shall be in addition to the auditor's comfort letter (if any)
addressed to the securities regulatory authorities in the Qualifying Provinces;

 

 

- 7 - 


--------------------------------------------------------------------------------

 

 

(iii)

a "long-form" comfort letter of its predecessor auditors, BDO Dunwoody LLP,
addressed to the Underwriters and the board of directors of the Company, in form
and substance satisfactory to the Underwriters and their counsel, acting
reasonably, with respect to the financial and accounting information relating to
the Company and its subsidiaries in the Prospectus not addressed in the comfort
letter described in subparagraph 2(b)(ii); and

 

(iv)

a letter from the Toronto Stock Exchange advising the Company that approval of
the conditional listing of the Convertible Debentures and the Underlying Shares
has been granted by the Toronto Stock Exchange and any correspondence to and
from the NASDAQ Stock Market in respect of the listing of the Underlying Shares
on the NASDAQ Stock Market.

(c)

The Company shall also deliver to the Underwriters duly signed copies of all
amendments or supplements or any other supplemental documents to the Final
Prospectus required to be filed by the Company under Canadian Securities Laws
(collectively, the "Supplementary Material") or other document required to be
filed under paragraph 3. The Final Prospectus and the Supplementary Material
shall be in form and substance satisfactory to the Underwriters and their
counsel. Delivery of the Preliminary Prospectus, Final Prospectus, Supplementary
Material and U.S. Private Placement Memorandum shall constitute a representation
and warranty by the Company to the Underwriters that all information and
statements (except information and statements relating solely to the
Underwriters) contained in the Preliminary Prospectus, Final Prospectus,
Supplementary Material and U.S. Private Placement Memorandum are true and
correct at the time of delivery thereof and contain no misrepresentation and
constitute full, true and plain disclosure of all material facts relating to the
Convertible Debentures. Such delivery shall also constitute the Company's
consent to the Underwriters' use of the Preliminary Prospectus, Final Prospectus
and Supplementary Material for the offering and sale of the Convertible
Debentures in the Qualifying Provinces in compliance with the provisions of this
agreement and Canadian Securities Laws. The Company shall deliver to the
Underwriters contemporaneously with or prior to the filing of any Supplementary
Material comfort letters from KPMG LLP, auditors for Zyman Group, LLC and BDO
Dunwoody LLP relating to the Supplementary Material in the form and substance of
the comfort letters described in subparagraphs 2(b)(ii) and (iii) of this
agreement.

(d)

The Company shall cause commercial copies of the Preliminary Prospectus and the
Final Prospectus to be delivered to the Underwriters without charge, in such
numbers and in such cities as the Underwriters may reasonably request by oral
instructions to the printer of the Prospectus. Such delivery shall be effected
as

 

 

- 8 - 


--------------------------------------------------------------------------------



 

soon as possible and, in any event in the case of the Preliminary Prospectus and
Final Prospectus, on or before 10:00 a.m., on the Second Business Day following
the issuance of a receipt by the securities regulatory authorities of each of
the Qualifying Provinces for the Preliminary Prospectus and Final Prospectus, as
the case may be. The Company shall similarly cause to be delivered commercial
copies of the Supplementary Material.

(e)

The Company shall make available to the Underwriters promptly after the filing
of the Final Prospectus in the Qualifying Provinces, but in any event prior to
the Closing Time, a copy of any other document required to be filed by the
Company under the laws of each of the Qualifying Provinces in compliance with
Canadian Securities Laws applicable therein.

(f)

The Company will not, without the prior written consent of "[__________]", on
behalf of the Underwriters, such consent not to be unreasonably withheld, during
the period from the date hereof and ending 180 days following the Closing Date,

 

(i)

offer, pledge, sell, contract to sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer, lend or dispose of directly or indirectly,
Convertible Debentures or Common Shares or any securities convertible into or
exercisable or exchangeable for Convertible Debentures or Common Shares, or

 

(ii)

enter into any swap or other arrangement that transfers, in whole or in part,
any of the economic consequences of ownership of Convertible Debentures or
Common Shares or such other securities,

whether any such transaction referred to in (i) or (ii) of this subparagraph
2(f) is to be settled by delivery of Convertible Debentures or Common Shares or
such other securities, in cash or otherwise (other than in conjunction with (a)
the Convertible Debentures, (b) Common Shares issued under the terms of the
Convertible Debentures, (c) issuances of such Common Shares pursuant to the
existing share incentive plan of the Company and other existing share
compensation arrangements, (d) obligations in respect of existing acquisition
agreements or (e) issuances of such Common Shares pursuant to acquisition
agreements entered into with arm's length parties, provided such parties agree
to be bound by this provision for a period ending 180 days following the Closing
Date as if it applied to such parties.

3.

From the date of this agreement until the end of the period of Distribution
under the Prospectus, the Company shall promptly notify the Underwriters in
writing of:

 

(i)

any material change (actual, anticipated, contemplated or threatened, financial
or otherwise) in the business, affairs, operations, assets, liabilities
(contingent or otherwise) or capital or control of the Company or any of its
subsidiaries;

 

 

- 9 - 


--------------------------------------------------------------------------------



 

 

 

(ii)

any change in any fact contained in the Prospectus or Supplementary Material, or
failure to disclose any fact in the Prospectus or Supplementary Material which
change or failure to disclose is or may be of such a nature as to render the
Prospectus or Supplementary Material misleading or untrue in any material
respect or result in a misrepresentation therein; or

 

(iii)

any change in applicable laws, materially and adversely affecting, or which may
materially and adversely affect, the business or the property of the Company, or
of any of the Material Subsidiaries, the Common Shares or the Distribution of
the Convertible Debentures under the Prospectus.

The Company shall promptly comply with all applicable filing and other
requirements under Canadian Securities Laws and U.S. Securities Laws and the
rules and by-laws of the Exchanges as a result of such fact or change; provided
that the Company shall not file any Supplementary Material or other document
without first obtaining from the Underwriters the approval of the Underwriters
after consultation with the Underwriters with respect to the form and content
thereof. The Company shall in good faith discuss with the Underwriters any fact
or change in circumstances (actual, anticipated, contemplated or threatened,
financial or otherwise) which is of such a nature that there is reasonable doubt
as to whether notice in writing need be given to the Underwriters pursuant to
this paragraph 3.

Representations, Warranties and Covenants of the Company

4.

The Company represents and warrants to the Underwriters that (it being
understood that any certificate signed by any officer of the Company or any
subsidiary and delivered to the Underwriters shall be deemed a representation
and warranty by the Company to the Underwriters as to the matters covered
thereby):

 

(a)

Each of the Company and its subsidiaries has been duly incorporated or formed
and is validly existing under the laws of its jurisdiction of incorporation or
formation, as the case may be, has all requisite power and authority and is duly
qualified to carry on its business as now conducted and to own its properties
and assets and the Company has all requisite power and authority to carry out
its obligations under this agreement, the Trust Indenture and the Registration
Rights Agreement except where failure to be so qualified would not have a
material adverse effect on the Company.

 

(b)

All of the issued and outstanding securities of the Material Subsidiaries are
legally and beneficially owned by the Company free and clear of any material
lien, encumbrance or security interest, other than as disclosed in the
Prospectus.

 

(c)

All consents, approvals, permits, authorizations or filings as may be required
under Canadian Securities Laws, U.S. Securities Laws and the by-laws, rules and
regulations of the Exchanges necessary to the execution and delivery of and the
performance by the Company of its obligations under this agreement, the Trust
Indenture and the Registration Rights Agreement have been made and will have
been obtained by the Closing Time.

 

 

- 10 - 


--------------------------------------------------------------------------------



 

 

 

(d)

The execution and delivery of this agreement, the Trust Indenture and the
Registration Rights Agreement, the performance by the Company of its obligations
under this agreement, the Trust Indenture and the Registration Rights Agreement,
the issue and sale of the Convertible Debentures hereunder and the Underlying
Shares and the consummation of the transactions contemplated in this agreement,
the Trust Indenture and the Registration Rights Agreement, do not and will not
be in conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under (whether after notice or lapse of
time or both), (i) any statute, rule or regulation applicable to the Company
including, without limitation, Canadian Securities Laws, U.S. Securities Laws
and the by-laws, rules and regulations of the Exchanges; (ii) the constating
documents, by-laws or resolutions of the Company and the subsidiaries which are
in effect at the date hereof; (iii) any mortgage, note, indenture, contract,
agreement, instrument, lease or other document to which the Company or any of
its subsidiaries is a party or by which it is bound (any required consents
pursuant to the terms of such agreements having been obtained); or (iv) any
judgment, decree or order binding the Company or any of its subsidiaries or the
property or assets of the Company or any of its subsidiaries and will not give
rise to any lien, charge or encumbrance of any kind whatsoever, in or with
respect to the properties or assets now owned or acquired at or prior to the
Closing Time by the Company or any of its subsidiaries or the acceleration of or
the maturity of any debt under any indenture, mortgage, lease, agreement or
instrument binding or affecting any of them or any of their properties, in each
case in clauses (i) through (iv) above, other than those which terminate on the
Closing Date or in respect of which waivers or consents have been received or
will be received prior to the Closing Time or those which would not result in a
material adverse change to the Company.

 

(e)

Except as disclosed in the Prospectus, neither the Company nor any subsidiary is
(i) in breach or violation of any of the terms or provisions of, or in default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a party, by which it is bound or to which any of
its property or assets is subject, which breach or violation or the consequences
thereof would, alone or in the aggregate, have a material adverse effect on the
Company; (ii) in violation of the provisions of its articles, by-laws or
resolutions or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or any of its properties
which violation or the consequences thereof would, alone or in the aggregate,
have a material adverse effect on the Company.

 

(f)

Except as disclosed in the Prospectus, the Company is, and has been since
December 31, 2004, in compliance with its timely disclosure obligations under
Canadian Securities Laws and U.S. Securities Laws and, without limiting the
generality of the foregoing, there has not occurred any material change,
financial or otherwise, in the assets, liabilities (contingent or otherwise),
business, financial condition, capital or prospects of the Company since
December 31, 2004 which has not been publicly disclosed.

 

 

- 11 - 


--------------------------------------------------------------------------------



 

 

 

(g)

Except as disclosed in the Prospectus, since December 31, 2004:

 

 

(i)

there has not been any material change in the capital stock or long-term or
short-term debt of the Company and its subsidiaries, taken as a whole; and

 

(ii)

there has been no transaction out of the ordinary course of business that is
material to the Company and its subsidiaries, taken as a whole.

 

(h)

Except as disclosed in the Prospectus, the documents incorporated by reference
in the Prospectus, when they were filed, were prepared in accordance with
Canadian Securities Laws and U.S. Securities Laws, and any further documents so
filed and incorporated by reference in the Prospectus prior to the termination
of the Distribution of the Convertible Debentures, and any Supplementary
Material, will be prepared in accordance with Canadian Securities Laws and U.S.
Securities Laws. Except as disclosed in the Prospectus, no document incorporated
by reference in the Prospectus contained a misrepresentation as at its date of
public dissemination.

 

(i)

There are:

 

 

(i)

no reports or information, except as disclosed in the Prospectus, that in
accordance with the requirements of the Canadian Securities Laws and U.S.
Securities Laws must be made publicly available in connection with the offering
of the Convertible Debentures that have not been made publicly available as
required;

 

(ii)

no documents required to be filed with any securities commission or securities
regulatory authority in Canada or the SEC in connection with the Prospectus that
have not been filed as required pursuant to Canadian Securities Laws and U.S.
Securities Laws and delivered to the Underwriters; and

 

(iii)

no contracts, documents or other materials required to be described or referred
to in the Prospectus and/or filed under Canadian Securities Laws and U.S.
Securities Laws that have not been so described and/or filed as required that
will not be described, referred to or filed as required and, in the case of
those documents filed, delivered to the Underwriters.

 

(j)

Other than the acquisition of Zyman Group, LLC, there are no "significant
acquisitions", "significant dispositions" and "significant probable
acquisitions" for which the Company is required, pursuant to applicable Canadian
Securities Laws, including Parts 4, 5 and 6 of the National Instrument 44-101 of
the Canadian Securities Administrators, to include additional financial
disclosure.

 

(k)

The audited consolidated financial statements of the Company for the years ended
December 31, 2004, 2003 and 2002 and the unaudited financial statements for the
quarterly period ended March 31, 2005 and 2004 incorporated by reference in the
Prospectus, have been prepared in accordance with U.S. generally accepted
accounting principles and present fully, fairly and correctly the results of its
operations and the changes in the Company's financial position for the period
then ended.

 

 

- 12 - 


--------------------------------------------------------------------------------



 

 

 

(l)

Other than as disclosed in the Prospectus, no person has any right, agreement or
option, present or future, contingent or absolute, or any right capable of
becoming a right, agreement or option, for the issue or allotment of any
unissued shares or securities or convertible securities of the Company or any
other agreement or option, for the issue or allotment of any unissued shares or
securities of the Company or any other security convertible into or exchangeable
for any such shares or securities or to require the Company to purchase, redeem
or otherwise acquire any of the issued and outstanding shares or securities of
the Company.

 

(m)

No legal, regulatory, administrative or governmental proceedings are pending to
which the Company or its subsidiaries is a party or to which the property of the
Company or its subsidiaries is subject that would result individually or in the
aggregate in any material adverse effect on the Company and, to the knowledge of
the Company, no such proceedings have been threatened against, or are
contemplated with respect to, the Company or its subsidiaries, with respect to
any of their respective properties.

 

(n)

Each of this agreement, the Trust Indenture and the Registration Rights
Agreement has been or will be by the Closing Time, duly authorized, executed and
delivered by the Company and constitutes or will constitute by the Closing Time,
a valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law. Upon the
effectiveness of the Registration Statement, the Trust Indenture will be
qualified under the U.S. Trust Indenture Act of 1939, as amended.

 

(o)

At the Closing Time, all necessary corporate action will have been taken by the
Company to allot and authorize the issuance of the Convertible Debentures and
the Underlying Shares and upon receipt of payment therefor in accordance with
the terms of this agreement and the Trust Indenture, as the case may be, the
Convertible Debentures and the Underlying Shares will be validly issued, fully
paid and non-assessable.

 

(p)

The authorized and issued capital of the Company is as set forth in the
Prospectus under the heading "Description of Share Capital". All issued and
outstanding securities in the capital of the Company and its Material
Subsidiaries have been duly authorized, validly issued and fully paid.

 

(q)

Except as disclosed in the Prospectus, the Company is a reporting issuer not in
default for purposes of the Securities Act (Ontario), the Securities Act
(Quebec) and the corresponding provisions of the other Canadian Securities Laws
in jurisdictions which recognize the concept of reporting issuer status and is
eligible to file a short form prospectus pursuant to National Instrument 44-101
of the Canadian Securities Administrators.

 

 

- 13 - 


--------------------------------------------------------------------------------



 

 

(r)

All income tax returns of the Company and its Material Subsidiaries required by
law to be filed have been filed and all taxes shown on such returns or otherwise
assessed which are due and payable have been paid, except tax assessments
against which appeals have been or will be promptly taken and as to which
adequate reserves have been provided. All other tax returns of the Company and
the subsidiaries required to be filed pursuant to applicable provincial, local
or other law have been filed, except insofar as the failure to file such returns
would not have a material adverse effect on the Company, and all taxes shown on
such returns or otherwise assessed which are due and payable have been paid,
except for such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company and its subsidiaries in respect of any income, sales
and corporation tax liability for any years not finally determined are adequate
to meet any assessments or re-assessments for additional income or sales tax for
any years not finally determined, except to the extent of any inadequacy that
would not have a material adverse effect on the Company, save and except as has
been disclosed in the Prospectus.

 

(s)

The Company will apply the proceeds from the issue and sale of Convertible
Debentures as described in the Prospectus.

 

(t)

No securities commission, stock exchange or comparable authority has issued any
order preventing or suspending trading in any securities of the Company or the
use of the Prospectus or the Distribution.

 

(u)

The Company or one of the Material Subsidiaries owns or has valid and
enforceable rights to use all of the Intellectual Property, and is not a party
to or bound by any contract or any other obligation whatsoever that limits or
impairs its ability to use or sell the Intellectual Property in carrying on its
business as currently conducted other than licenses or other agreements in
connection with Intellectual Property (i) licensed by a third party, or
otherwise made available by third parties for use by, the Company and/or any of
its subsidiaries or (ii) licensed, or otherwise made available for use, by the
Company and/or any of its subsidiaries to their respective customers.

 

(v)

Neither the Company nor any of its subsidiaries is in violation of any
industrial or intellectual property rights, domestic or foreign, of any other
person, which violation or violations individually or in the aggregate would
have a material adverse effect on the Company.

 

(w)

Other than as disclosed in the Prospectus, the Company and its subsidiaries do
not have any contingent liabilities in excess of the liabilities that are either
reflected or reserved against in the Company's financial statements which are
material to the Company.

 

 

- 14 - 


--------------------------------------------------------------------------------



 

 

 

(x)

Other than as disclosed in the Financial Information, there are no off-balance
sheet transactions, arrangements, obligations (including contingent obligations)
or other relationships of the Company with unconsolidated entities or other
persons that may have a material current or future effect on the financial
condition, changes in financial condition, results of operations, earnings,
liquidity, capital expenditures, capital resources, or significant components of
revenues or expenses of the Company.

 

(y)

Except as disclosed in the Prospectus, the Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management's general or specific authorization; (ii) transactions are recorded
as necessary to permit the preparation of financial statements in conformity
with generally accepted accounting principles and to maintain book value for
assets; (iii) access to its assets is permitted only in accordance with
management's general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to differences; and (v) material
information relating to the Company is made known to those within the Company
responsible for the preparation of the financial statements during the period in
which the financial statements have been prepared.

 

(z)

Except where it would not have a material adverse effect on the Company, the
Company and each of the Material Subsidiaries have satisfied all obligations
under, and there are no outstanding defaults or violations with respect to, and
no taxes, penalties, or fees are owing or exigible under or in respect of, any
employee benefit, incentive, pension, retirement, stock option, stock purchase,
stock appreciation, health, welfare, medical, dental, disability, life insurance
and similar plans, arrangements or practices relating to the current or former
employees, officers or directors of the Company and the Material Subsidiaries
maintained, sponsored or funded by them, whether written or oral, funded or
unfunded, insured or self-insured, registered or unregistered and other than as
disclosed in the Prospectus all contributions or premiums required to be paid
thereunder have been made in a timely fashion and any such plan or arrangement
which is a funded plan or arrangement is fully funded on an ongoing and
termination basis.

 

(aa)

The Company and its Material Subsidiaries have good and marketable title to the
property and assets owned by them and hold a valid leasehold interest in all
property leased by them, in each case, free and clear of all mortgages, charges
and other encumbrances other than those disclosed in the Prospectus or those
which would not individually or in the aggregate have a material adverse effect
on the Company.

 

(bb)

The Company and its Material Subsidiaries maintain insurance policies with
reputable insurers against risks of loss of or damage to its properties, assets
and business of such types as are customary in the case of entities engaged in
the same or similar businesses to the full insurable value of their properties
and assets and the Company and the Material Subsidiaries are not in default with
respect to any provisions of such policies and have not failed to give any
notice or to present any claim under any such policy in a due and timely
fashion.

 

 

- 15 - 


--------------------------------------------------------------------------------



 

 

 

(cc)

The minute books and corporate records of the Company and its subsidiaries made
available to counsel to the Underwriters, or its local agent counsel in
connection with due diligence investigations of the Company for the periods from
their respective dates of incorporation or formation, as the case may be, to the
date of examination thereof are the original minute books and records of the
Company and the subsidiaries and contain copies (final or draft) of all
proceedings (or certified copies thereof) of the shareholders, the board of
directors and all committees of the board of directors of the Company and the
subsidiaries and there have been no other meetings, resolutions or proceedings
of the shareholders, board of directors or any committee of the board of
directors of the Company or the subsidiaries to the date of review of such
corporate records and minute books not reflected in such minute books and other
corporate records.

 

(dd)

The Company makes the representations, warranties and covenants applicable to it
which are contained in Schedule B to this agreement, which it agrees are
incorporated into and form a part of this agreement.

 

(ee)

KPMG LLP, who have expressed their opinions with respect to certain Financial
Information, are the auditors of the Company, are, and during the periods
covered by its reports, were, independent within the meaning of the Canada
Business Corporations Act, Canadian Securities Laws and are independent public
or certified public accountants as required by U.S. Securities Laws. There has
never been any disagreement (within the meaning of applicable Canadian
Securities Laws) with the present or any former auditor of the Company.

Representations and Warranties of the Underwriters

5.

Each of the Underwriters severally (but not jointly and severally) represents
and warrants to the Company that the Underwriters will not solicit offers to
purchase or sell the Convertible Debentures so as to require registration
thereof or filing of a prospectus with respect thereto under the laws of any
jurisdiction other than the Qualifying Provinces, including, without limitation,
the United States and various states of the United States; and will require each
Selling Firm to agree with the Underwriters not to so solicit or sell. For
purposes of this paragraph 5, the Underwriters shall be entitled to assume that
the Convertible Debentures are qualified for Distribution in any Qualifying
Province where a receipt or similar document for the Final Prospectus shall have
been obtained from the applicable securities regulatory authority following the
filing of the Final Prospectus. The Underwriters have not distributed or
otherwise made available and will not distribute or otherwise make available
prior to the end of the period of Distribution any document describing the
affairs of the Company, other than the Prospectus, any Supplementary Material or
the U.S. Private Placement Memorandum, without the consent of the Company.

 

 

- 16 - 


--------------------------------------------------------------------------------



 

6.

Each of the Underwriters severally (but not jointly and severally) represents
and warrants to the Company that the Convertible Debentures will be offered for
sale in the Qualifying Provinces, and in the United States in accordance with
the terms of this agreement and applicable securities laws, including the
Ontario Securities Commission Notice 47-704 (Pre-Marketing Activities in the
context of Bought Deals). Each agreement of the Underwriters establishing a
banking, selling or other group in respect of the Distribution shall contain a
similar covenant by each Selling Firm.

7.

Each Underwriter severally (but not jointly and severally) on its behalf and on
behalf of its U.S. affiliate, if any, makes the representations, warranties and
covenants applicable to it which are contained in Schedule B to this agreement,
which it agrees are incorporated into and form part of this agreement. Each
Underwriter agrees severally (but not jointly and severally) on its behalf and
on behalf of its U.S. affiliate, if any, to comply with the selling restrictions
imposed by the laws of the United States described in Schedule B.

Each Underwriter severally (but not jointly and severally, on its behalf and on
behalf of its U.S. affiliate, if any, represents, warrants and covenants that:

(i)

other than as provided in Schedule B, it has not offered or sold, and will not
offer or sell, any Convertible Debentures within the United States or to, or for
the account or benefit of, U.S. persons (x) as part of their distribution at any
time or (y) otherwise until one year after the later of the commencement of the
offering and the Closing Date;

(ii)

any information provided by them to publishers of publicly available databases
about the terms of the Convertible Debentures or the Common Shares shall include
a statement that the Convertible Debentures or the Common Shares have not been
registered under the U.S. Securities Act and are subject to restrictions under
Regulation S and Rule 144A;

(iii)

it will not engage in any hedging transactions with regard to the Convertible
Debentures or the Common Shares prior to the expiration of the distribution
compliance period (as defined in Regulation S), other than in compliance with
the U.S. Securities Act;

(iv)

neither it, nor any of its affiliates, nor any person acting on their behalf,
has engaged in any Directed Selling Efforts (as defined in Schedule B) with
respect to the Convertible Debentures or the Common Shares;

(v)

it has not entered and will not enter into any contractual arrangement with any
distributor (within the meaning of Regulation S) with respect to the
distribution of the Convertible Debentures or the Common Shares, except with its
affiliates or with the prior written consent of the Company;

 

 

- 17 - 


--------------------------------------------------------------------------------



 

 

(vi)

it and they have complied and will comply with the offering restriction
requirements of Regulation S;

(vii)

at or prior to the confirmation of sale of Securities, it shall have sent to
each distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Convertible Debentures or the Common Shares form it
during the distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:

"The Convertible Debentures covered hereby have not been registered under the
U.S. Securities Act of 1933 (the "U.S. Securities Act") and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons (x) as part of their distribution at any time or (y) otherwise until one
year after the later of the commencement of the offering and the date of closing
of the offering, except in either case in accordance with Regulation S or Rule
144A under the U.S. Securities Act. Additional restrictions on the offer and
sale of the Convertible Debentures or the Class A Subordinate Voting Shares
issuable thereunder are described in the offering document for the Convertible
Debentures. Terms in this paragraph have the meanings given them by Regulation
S." and

(viii)

it acknowledges that additional restrictions on the offer and sale of the
Convertible Debentures and the Common Shares issuable thereunder are described
in the Preliminary Prospectus and the Final Prospectus.

Compensation of Underwriters

8.

In consideration for their underwriting services in respect of the distribution
of the Convertible Debentures, including (i) assisting in the preparation of the
Prospectus (and Supplementary Material), (ii) advising on the final terms and
conditions of the offering and the Trust Indenture, (iii) forming and managing a
selling group for the sale of the Convertible Debentures, (iv) distributing the
Convertible Debentures to the public both directly and through other registered
dealers and brokers, and (v) performing administrative work in connection with
the distribution of the Convertible Debentures, the Company agrees to pay to the
Underwriters at the Closing Time, a fee of $1,200,000, representing 3% of the
principal amount of the Primary Convertible Debentures sold to the Underwriters
under this agreement, and to the extent the Over-Allotment Option is exercised,
an additional fee of 3% of the principal amount of the Optional Convertible
Debentures sold to the Underwriters under this agreement.

Closing

9.

One definitive certificate representing the aggregate principal amount of the
Convertible Debentures in global, fully registered form for deposit in the
book-based system administered by The Canadian Depositary for Securities Limited
("CDS") registered in the name of CDS, or in such name or names as
"[__________]" may request upon at least twenty-four hours prior notice to the
Company, shall be delivered by or on behalf of the Company to the Underwriters
for the account of such Underwriter, against payment by such Underwriter or on
its behalf of the purchase price therefor as set out in the sixth paragraph of
this agreement, net of the fee referred to in paragraph 8 of this agreement and
of the fees and disbursements of the Underwriters' counsel referred to in
paragraph 16, by certified cheque or bank draft, payable, in same day available
Canadian funds payable at par in Toronto, all at the office of Stikeman Elliott
LLP, 5300 Commerce Court West, 199 Bay Street, Toronto, Ontario, M5L 1B9 or such
other place as the Company and the Underwriters may agree. The time and date of
such delivery and payment shall be the Closing Time.

 

 

- 18 - 


--------------------------------------------------------------------------------



 

10.

The Underwriters' obligation to purchase the Primary Convertible Debentures and,
to the extent the Over-allotment Option is exercised, the Optional Convertible
Debentures shall be subject to the conditions that:

 

(a)

the Underwriters shall have received at the Closing Time favourable legal
opinions, in form and substance satisfactory to the Underwriters and its
counsel, acting reasonably, dated the Closing Date from Canadian counsel for the
Company, Stikeman Elliott LLP, and from local counsel with respect to laws other
than the federal laws of Canada and the Provinces of British Columbia, Alberta
and Ontario, each of whom may rely, as to matters of fact, on certificates of
public officials and senior officers of the Company:

 

(i)

as to the incorporation or formation and subsistence of the Company and the
Material Subsidiaries under the laws of their respective jurisdiction of
incorporation or formation and as to the corporate power of the Company to carry
out its obligations under this agreement;

 

(ii)

as to the authorized capital of the Company and the authorized and issued
capital of the Material Subsidiaries and that all of the issued and outstanding
Material Subsidiaries are legally and beneficially owned by the Company; the
securities of the Company and the Material Subsidiaries are not subject to
pre-emptive rights or similar rights under the laws of their respective
jurisdiction of incorporation or formation or pursuant to the articles, by-laws
or other constating documents of the Company and the Material Subsidiaries;

 

(iii)

that the Company and the Material Subsidiaries have all requisite power and
authority under the laws of its respective jurisdiction of incorporation or
formation to carry on its business as presently carried on, and to own its
properties and the Company has all requisite corporate authority under the laws
of its jurisdiction of incorporation to complete the transactions contemplated
by this agreement;

 

(iv)

that each of this agreement, the Trust Indenture and the Registration Rights
Agreement has been duly authorized and executed by the Company and this
agreement and the Trust Indenture constitutes a legal, valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms, except as enforcement of this agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought; provided that counsel
may express no opinion as to the enforceability of the indemnity provisions of
paragraph 13 and the contribution provisions of paragraph 14 of this agreement;

 

 

- 19 - 


--------------------------------------------------------------------------------



 

 

 

(v)

that none of the execution and delivery of this agreement, the Trust Indenture
and the Registration Rights Agreement, the performance by the Company of its
obligations thereunder, the sale or issuance of the Primary Convertible
Debentures, the Optional Convertible Debentures and the Underlying Shares will
result in a breach of or default under, and will conflict with or result in any
breach of or default under, any terms, conditions or provisions of the
constating documents or by-laws of the Company and the Material Subsidiaries or
the resolutions of its shareholders or directors (or committees);

 

(vi)

that the issuance of the Primary Convertible Debentures, the Optional
Convertible Debentures and the Underlying Shares pursuant to this agreement and
the Trust Indenture have been duly authorized and upon payment therefor in
accordance with the terms of this agreement and the Trust Indenture, as the case
may be, such Convertible Debentures and Underlying Shares will be validly issued
as fully paid and non-assessable;

 

(vii)

that the Toronto Stock Exchange has conditionally approved the listing of the
Primary Convertible Debentures, the Optional Convertible Debentures and the
Underlying Shares (provided that such counsel may rely exclusively upon letters
from the Toronto Stock Exchange in expressing such opinion);

 

(viii)

that the Company is a reporting issuer under Canadian Securities Laws of the
Qualifying Provinces that recognize the concept of reporting issuer status and
is not on the list of defaulting reporting issuers maintained pursuant to such
Canadian Securities Laws;

 

(ix)

that the share certificate evidencing the Underlying Shares and the form of
definitive certificate representing the Convertible Debentures complies with the
applicable legal requirements under the Canada Business Corporations Act, the
articles and by-laws of the Company and the applicable requirements of the
Toronto Stock Exchange;

 

(x)

that Computershare Trust Company of Canada at its principal office in the City
of Toronto has been duly appointed as the trustee and transfer agent and
registrar for the Convertible Debentures;

 

(xi)

that all documents have been filed and all requisite proceedings have been taken
and all approvals, permits, consents and authorizations of appropriate
regulatory authorities under Canadian Securities Laws have been obtained to
qualify the Convertible Debentures for sale to the public in each of the
Qualifying Provinces and to permit the offering of the Convertible Debentures to
the public in each of the Qualifying Provinces through investment dealers or
brokers registered under the applicable laws of each such province, who have
complied with the relevant provisions of such applicable laws;

 

 

- 20 - 


--------------------------------------------------------------------------------

 

(xii)

the Prospectus (excluding the financial statements incorporated by reference
therein), appears on its face to have been appropriately responsive in all
material respects to the form requirements of applicable Canadian securities
laws;

 

(xiii)

the issuance of the Underlying Shares in accordance with the provisions of the
Trust Indenture will be exempt from the prospectus requirements of the Canadian
Securities Laws and no documents will be required to be filed, proceedings taken
or approvals, permits, consents or authorizations of any regulatory authority
obtained under the Canadian Securities Laws to permit such issuance;

 

(xiv)

the first trade by a holder of Underlying Shares will not be a Distribution;

 

(xv)

that all necessary corporate action has been taken by the Company to authorize
the execution and delivery of each of the Preliminary Prospectus and the Final
Prospectus and the filing thereof under Canadian Securities Laws in each of the
Qualifying Provinces;

  (xvi) as to the eligibility in investment of the Convertible Debentures
pursuant to the statutes referred to in the Prospectus under "Eligibility for
Investment"   (xvii) the statements under the headings "Description of the
Debentures", "Description of Share Capital" and "Canadian Federal Income Tax
Considerations" in the Prospectus and under the heading "Enforcement of Civil
Liabilities" in the U.S. Private Placement Memorandum, insofar as such
statements constitute matters of law, summaries of legal matters or legal
conclusions, have been reviewed by such counsel and fairly present and
summarize, in all material respects, the matters referred therein;   (xviii)
each holder of the Convertible Debentures is entitled to the benefits of the
Trust Indenture;   (xix) no consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any court or
any public, governmental, or regulatory agency or body having jurisdiction over
the Corporation or any of its properties or assets is required under the laws of
the provinces of Canada and the federal laws of Canada for the execution,
delivery and performance of this Agreement, the Trust Indenture, the
Registration Rights Agreement, the Convertible Debentures or the consummation of
the transactions contemplated hereby, including the issue of the Convertible
Debentures and the Underlying Shares;



- 21 - 


--------------------------------------------------------------------------------



 

 

 

(xx)

the Trust Indenture and the issuance of the Convertible Debentures and
Underlying Shares thereunder are subject to and comply with the provisions of
the Canada Business Corporations Act and no registration, filing or recording of
the Trust Indenture under the federal laws of Canada or the laws of the
provinces of Canada is necessary in order to preserve or protect the validity or
enforceability of the Trust Indenture or the Convertible Debentures and
Underlying Shares issued thereunder;

 

(xxi)

except as disclosed in the Prospectus, to the best of such counsel's knowledge,
without independent enquiry, there are no legal, regulatory, administrative or
governmental proceedings pending or threatened to which the Company or any of
the Material Subsidiaries is or may be a party or to which any property of the
Company or the Material Subsidiaries is or may be the subject which, if
determined adversely to the Company or such subsidiaries, could individually or
in the aggregate reasonably be expected to have a material adverse effect on the
business, financial position or results of the Company and the Material
Subsidiaries taken as a whole;

 

(xxii)

the statements under the headings "Description of Debentures" and "Description
of Share Capital" in the Prospectus relating to the provisions of the Trust
Indenture and the attributes and characteristics of the Convertible Debentures
and the Common Shares are in all material respects accurate and fair summaries
thereof;

 

 

(xxiii)

a court of competent jurisdiction in the Province of Ontario (a "Canadian
Court") would give effect to the choice of New York law as the proper law
governing the Registration Rights Agreement, provided that such choice of law is
bona fide (in the sense that it was not made with a view to avoiding the
consequences of the laws of any other jurisdiction) and is not contrary to
public policy, as that term is applied by a Canadian Court under the laws of the
Province of Ontario or the laws of Canada applicable therein. The choice of New
York law as the proper law governing the enforcement of the Registration Rights
Agreement is not contrary to public policy, as such term is applied by a
Canadian Court under the laws of the Province of Ontario or the laws of Canada
applicable therein;

 

(xxiv)

if the Registration Rights Agreement is sought to be enforced in the Province of
Ontario in accordance with New York law, a Canadian Court would, upon
appropriate evidence as to such law being adduced, apply such law, subject to
the following qualifications:

 

(a)

the qualifications in the preceding paragraph regarding the validity of the
choice of New York law as the governing law;

 

 

- 22 - 


--------------------------------------------------------------------------------



 

 

 

(b)

none of the provisions of the Registration Rights Agreement or of New York law
are contrary to public policy as such term is applied by a Canadian Court under
the laws of the Province of Ontario and the laws of Canada applicable therein;

 

(c)

in the matters of procedure, the laws of Ontario, British Columbia or Alberta
will be applied; and

 

(d)

a Canadian Court has an inherent power to decline to hear such an action if it
is contrary to public policy (as such term is applied by a Canadian Court) for
it to do so, or if it is not the most convenient forum to hear such action, or
if concurrent proceedings are being brought elsewhere.

None of the provisions of the Registration Rights Agreement are contrary to
public policy as such term is applied by a Canadian Court under the laws of the
Province of Ontario and the laws of Canada applicable therein.

 

(xxv)

An action may be brought in a Canadian Court on a final and conclusive judgment
in personam of a New York court respecting the enforcement of the Registration
Rights Agreement, which is not impeachable as void or voidable under New York
law, for a sum certain if:

 

(a)

the court rendering such judgment had jurisdiction over the judgment debtor, as
recognized by a Canadian Court;

 

(b)

such judgment was not obtained by fraud or in a manner contrary to natural
justice and the enforcement thereof would not be inconsistent with public policy
as such term is understood under the laws of the Province of Ontario and the
laws of Canada applicable therein or contrary to any order made by the Attorney
General of Canada under the Foreign Extraterritorial Measures Act (Canada) or by
the Competition Tribunal under the Competition Act (Canada);

 

(c)

the enforcement of such judgment does not constitute, directly or indirectly,
the enforcement of foreign revenue, expropriatory or penal laws;

 

(d)

no new admissible evidence relevant to the action is discovered prior to the
rendering of judgment by a Canadian Court;

 

(e)

the action to enforce such judgment is commenced within the applicable
limitation period.

 

(xxvi)

there are no reasons based on public policy as such term is understood under the
laws of the Province of Ontario and the laws of Canada applicable therein for
avoiding recognition of the submission under the provisions of the Registration
Rights Agreement to the non-exclusive jurisdiction of any federal or state court
sitting in the Borough of New York, The City of New York, State of New York.
There are no reasons based on public policy as such term is understood under the
laws of the Province of Ontario and the laws of Canada applicable therein for
avoiding recognition of judgments of New York courts with respect to the
Registration Rights Agreement except that there is doubt as to the
enforceability in Canada by a court in original actions, or actions to enforce
judgements of a New York court, of liabilities predicated solely upon the United
States federal securities laws;

 

 

- 23 - 


--------------------------------------------------------------------------------



 

 

 

(xxvii)

in an action on a final and conclusive judgment in personam of a New York court
that is not impeachable as void or voidable under New York law, a Canadian Court
would give effect to the appointment by the Company of ____________________ as
its agent to receive service of process in the United States appointed by the
Company under the Registration Rights Agreement whereby the Company submits to
the non-exclusive jurisdiction of a New York court;

(b)

the Underwriters shall have received at the Closing Time, favourable legal
opinions, in form and substance satisfactory to the Underwriters and its
counsel, acting reasonably, dated the Closing Date from the General Counsel to
the Company:

 

(i)

CIBC Mellon Trust Company has been duly appointed as the transfer agent and
registrar for the Underlying Shares;

 

(ii)

except as disclosed in the Prospectus, to the best of such counsel's knowledge,
there are no legal, regulatory, administrative or governmental proceedings
pending or threatened to which the Company or any of the Material Subsidiaries
is or may be a party or to which any property of the Company or the Material
Subsidiaries is or may be the subject which, if determined adversely to the
Company or such subsidiaries, could individually or in the aggregate reasonably
be expected to have a material adverse effect on the business, financial
position or results of the Company and the Material Subsidiaries taken as a
whole;

(c)

the Underwriters shall have received at the Closing Time favourable legal
opinions, in form and substance satisfactory to the Underwriters and its
counsel, acting reasonably, dated the Closing Date from United States counsel
for the Company, Cleary Gottlieb Steen & Hamilton LLP, who may rely, as to
matters of fact, on certificates of public officials and senior officers of the
Company:

 

(i)

that no registration of the Convertible Debentures or the Underlying Shares is
required under the U.S. Securities Act and no qualification of the Trust
Indenture is required under the U.S. Trust Indenture Act of 1939, as amended,
for the offer, sale and delivery of the Convertible Debentures by the Company to
the Underwriters and the initial resale of the Convertible Debentures by the
Underwriters through their U.S. broker dealer affiliates in the United States;

 

 

- 24 - 


--------------------------------------------------------------------------------



 

 

(ii)

the statements under the heading "United States Taxation" in the U.S. Private
Placement Memorandum, insofar as such statements purport to summarize certain
federal income tax laws of the United States, constitute a fair summary of the
principal U.S. federal income tax consequences of an investment in the
Convertible Debentures and the Underlying Shares;

(iii)

the issuance and sale of the Convertible Debentures to the Underwriters pursuant
to the Underwriting Agreement do not, and the performance by the Company of its
obligations in the Underwriting Agreement, the Trust Indenture, the Registration
Rights Agreement including the issuance of the Convertible Debentures and the
Underlying Shares will not require any consent, approval, authorization,
registration or qualification of or with any governmental authority of the
United States of America or the State of New York that in such firm's experience
normally would be applicable to general business entities with respect to such
issuance, sale or performance (but such counsel need express no opinion relating
to the United States federal securities laws of any state securities or Blue Sky
laws expect as set forth pursuant to opinion (i) above);

iv)

assuming the due authorization, execution and delivery of the Registration
Rights Agreement by the Company under the laws of Canada, the Registration
Rights Agreement has been duly executed and delivered by the Company under the
law of the State of New York and is a valid, binding and enforceable agreement
of the Company in accordance with its terms, except insofar as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally or by general principles of equity,
and subject to the effect of judicial application of foreign laws or foreign
governmental actions affecting creditors' rights; provided, that such counsel
need express no opinion with respect to the applicable section of the
Registration Rights Agreement providing for indemnification and contribution;
and

(v)

assuming the due authorization, execution and delivery of the Registration
Rights Agreement by the Company under the laws of Canada, under the laws of the
State of New York relating to submission to jurisdiction, the Company, pursuant
to the applicable section of the Registration Rights Agreement has validly
submitted to the personal jurisdiction of any New York State or U.S. federal
court located in the Borough of Manhattan, The City of New York, New York, in
any action arising out of or related to the Registration Rights Agreement; and
service of process effected in the manner set forth in the Registration Rights
Agreement will be effective to confer valid personal jurisdiction over the
Company in any such actions.

 

 

- 25 - 


--------------------------------------------------------------------------------



 

 

 

(d)

the Underwriters shall have received at the Closing Time a favourable legal
opinion dated the Closing Date from the Underwriters' counsel, Torys LLP,
Toronto, Ontario, and New York, New York, with respect to such matters relating
to the sale of the Convertible Debentures as the Underwriters may reasonably
require; provided that the Underwriters' counsel providing such opinion shall be
entitled to rely on the opinions of Stikeman Elliott LLP and Cleary Gottlieb
Steen & Hamilton LLP, and of local counsel;

(e)

the Underwriters shall have received at the Closing Time a standard comfort
letter dated the Closing Date from the Company's auditors, KPMG LLP, and
auditors for Zyman Group, LLC, addressed to the Underwriters and the board of
directors of the Company, in form and substance satisfactory to the
Underwriters, similar to the comfort letter to be delivered to the Underwriters
pursuant to subparagraph 2(b)(ii) with such changes as may be necessary to bring
the information therein forward to such later date and to address any financial
information deemed to be incorporated by reference in the Final Prospectus and
not referred to in the comfort letter delivered pursuant to subparagraph
2(b)(ii) of this agreement, which changes shall be acceptable to the
Underwriters;

(f)

the Underwriters shall have received at the Closing Time a standard comfort
letter dated the Closing Date from the Company's auditors, BDO Dunwoody LLP,
addressed to the Underwriters and the board of directors of the Company, in form
and substance satisfactory to the Underwriters, similar to the comfort letter to
be delivered to the Underwriters pursuant to subparagraph 2(b)(iii) with such
changes as may be necessary to bring the information therein forward to such
later date and to address any financial information deemed to be incorporated by
reference in the Final Prospectus and not referred to in the comfort letter
delivered pursuant to subparagraph 2(b)(iii) of this agreement, which changes
shall be acceptable to the Underwriters;

(g)

the Underwriters shall have received at the Closing Time certificates dated the
Closing Date, signed by an authorized officer of the Company, addressed to the
Underwriters and their counsel, with respect to the articles and by-laws of the
Company, all resolutions of the board of directors and shareholders and other
corporate action relating to this agreement, the Trust Indenture and the
Registration Rights Agreement and to the creation, allotment, issue and sale of
the Convertible Debentures and the Underlying Shares and the incumbency and
specimen signatures of signing officers ;

(h)

the Underwriters shall have received at the Closing Time a certificate or
certificates dated the Closing Date and signed on behalf of the Company by one
of the Chief Executive Officer of the Company and the Chief Financial Officer of
the Company or such other officer of the Company as the Underwriters may
approve, addressed to the Underwriters and their counsel certifying, to the best
of the information, knowledge and belief of such individual so signing, after
having made reasonable inquiry and after having carefully examined the
Prospectus and

 

 

- 26 - 


--------------------------------------------------------------------------------



 

Supplementary Material, that except as disclosed in the Prospectus or any
Supplementary Material:

 

(i)

since the date of the Final Prospectus (A) there has been no material change
(actual, anticipated, contemplated or threatened, whether financial or
otherwise) in the business, affairs, operations, assets, liabilities (contingent
or otherwise) or capital or control of the Company or any of the subsidiaries,
and (B) no transaction has been entered into by any of the Company or the
subsidiaries which is material to the Company and the subsidiaries on a
consolidated basis;

 

(ii)

no order, ruling or determination having the effect of suspending the sale or
ceasing the trading of the Convertible Debentures, the Common Shares or any
other securities of the Company has been issued or made by any stock exchange,
securities commission or other regulatory authority and is continuing in effect
and no proceedings for that purpose have been instituted or are pending or, to
the knowledge of the Company, contemplated or threatened by any stock exchange,
securities commission or other regulatory authority;

 

(iii)

the Company has duly complied in all material respects with all the terms and
conditions of this agreement on its part to be complied with up to the Closing
Time; and

 

(iv)

the representations and warranties of the Company contained in this agreement
are true and correct in all material respects as of the Closing Date with the
same force and effect as if made at and as of the Closing Time after giving
effect to the transactions contemplated hereby;

(i)

the Company and the Underwriters shall have executed and delivered the
Registration Rights Agreement (in form and substance satisfactory to the
Underwriters and their counsel), and the Registration Rights Agreement shall be
in full force and effect (assuming due execution, delivery and performance by
the Underwriters);

(j)

the Underwriters shall have received a certificate from the registrar and
transfer agent of each class of issued shares of the Company for which a
registrar and transfer agent has been appointed, and a certificate of an officer
of the Company as to each other class of issued shares of the Company, with
respect to the number of issued shares outstanding as at the business date prior
to the Closing Date;

(k)

the Convertible Debentures and the Underlying Shares shall be listed for trading
on the Toronto Stock Exchange at the opening of trading on the Closing Date,
subject to the filing of documents and evidence of satisfactory distribution,
within the time periods established by the Toronto Stock Exchange;

(l)

to the extent required to be so, the Underlying Shares shall be listed for
trading on the Nasdaq Stock Market;

 

 

- 27 - 


--------------------------------------------------------------------------------



 

 

(m)

certificates representing in the aggregate, the Convertible Debentures
registered in the name of CDS or its nominee for the benefit of the Underwriters
or as they shall direct; and

(n)

each of the representations and warranties of the Company contained in this
agreement is true and correct in all material respects as of the Closing Time,
to the satisfaction of each of the Underwriters, acting reasonably, as if made
at and as of the Closing Time and the Company shall have fulfilled in all
material respects each of the covenants contained in this agreement to the
satisfaction of each of the Underwriters, acting reasonably, (it being
understood that, for the purposes of determining the accuracy of such
representations and warranties in all material respects and fulfillment of such
covenants in all material respects, all qualifications contained in such
representations, warranties and covenants based on the words "material adverse
effect" or "material" shall be disregarded).

Termination

11.

In the event that prior to the Closing Time,

 

 

(i)

there should occur or commence, or be announced or threatened, any inquiry,
action, suit, investigation or other proceeding (whether formal or informal); or
any order is issued by any governmental authority; or any law or regulation is
promulgated, changed or announced; which in the opinion of an Underwriter,
acting reasonably, is expected to prevent or materially restrict the trading in
or the Distribution of the Convertible Debentures or any other securities of the
Company or would be expected to have a material adverse effect on the market
price or value of the Convertible Debentures or other securities of the Company;

 

(ii)

there shall occur any material change or changes (actual, anticipated,
contemplated or threatened, financial or otherwise) in the business, affairs,
operations, assets, liabilities (contingent or otherwise), capital or control of
the Company (the "Condition of the Company"), or any change in a material fact
or the Underwriters become aware of any undisclosed material information which
in the reasonable opinion of the Underwriter, acting reasonably, would, or would
be expected to have, a material adverse effect on the market price or value of
the Convertible Debentures or any securities of the Company; or

 

(iii)

there shall develop, occur or come into effect or existence, or be announced,
any event, action, state, condition or occurrence of national or international
consequence or any law, action, regulation or any event or state of facts or any
actions or other occurrence of any nature whatsoever, which, in the opinion of
an Underwriter, acting reasonably, materially adversely effects or involves, or
is expected to materially adversely effect or involve, financial markets
generally, or the Condition of the Company;

 

 

- 28 - 


--------------------------------------------------------------------------------



 

 

then any of the Underwriters shall be entitled at its option in accordance with
paragraph 18, to terminate its obligations under this agreement in respect of
any Convertible Debentures not then purchased under this agreement by written
notice to that effect given to the Company by the Closing Time.

12.

The Company agrees that all terms and conditions contained in paragraphs 1, 2
and 10 shall be construed as conditions, and any breach or failure by the
Company to comply with any of such conditions shall entitle the Underwriters, or
any of them, to terminate its obligations to purchase the Primary Convertible
Debentures and Optional Convertible Debentures by notice to that effect given to
the Company at or prior to the Closing Time, unless otherwise expressly provided
in this agreement. The Underwriters may waive, in whole or in part, or extend
the time for compliance with, any of such terms and conditions without prejudice
to their rights in respect of any other of such terms and conditions or any
other or subsequent breach or non-compliance; provided that to be binding on the
Underwriters any such waiver or extension must be in writing and signed by all
of the Underwriters.

Indemnity and Contribution

13.

(a)           The Company agrees to indemnify and save harmless each of the
Underwriters and their directors, officers, employees and agents (each, an
"Indemnified Party") from and against all liabilities, claims, actions, suits,
proceedings, losses (other than loss of profits), costs, damages and expenses
(including the reasonable fees and expenses of the Underwriters' counsel that
may be incurred in advising with respect to or defending such claim) in any way
caused by, or arising directly or indirectly from or in consequence of:

 

(i)

any breach of the representations, warranties and covenants of the Company
contained in this agreement;

 

(ii)

any information or statement (except any information or statement relating
solely to the Underwriters) contained in the Prospectus or any Supplementary
Material or in any certificate of the Company or any officer of the Company
delivered hereunder or pursuant hereto which at the time and in the light of the
circumstances under which it was made it contains or is alleged to contain a
misrepresentation;

 

(iii)

any omission or alleged omission to state in the Prospectus, any Supplementary
Material or any certificate of the Company or any officer of the Company
delivered hereunder or pursuant hereto any fact, whether material or not (except
facts relating solely to the Underwriters), required to be stated therein or
necessary to make any statement therein not misleading in light of the
circumstances under which it was made;

 

(iv)

any order made or inquiry, investigation or proceedings commenced or threatened
by any securities commission, stock exchange or other competent authority based
upon any untrue statement, or omission or misrepresentation or alleged untrue
statement, omission or misrepresentation (except a statement, omission or
misrepresentation or

 

 

- 29 - 


--------------------------------------------------------------------------------

 

 

    alleged statement, omission or misrepresentation relating solely to the
Underwriters) in the Prospectus or any Supplementary Material or based upon any
failure to comply with Canadian Securities Laws and U.S. Securities Laws (other
than any failure or alleged failure to comply by the Underwriters or their
banking or selling group), preventing or restricting the trading in or the sale
or Distribution of the Convertible Debentures in any of the Qualifying
Provinces;

 

(v)

the non-compliance or alleged non-compliance by the Company with any requirement
of applicable securities legislation in connection with the transactions herein
contemplated including the Company's non-compliance with any statutory
requirement to make any document available for inspection;

 

(b)

To the extent that any Indemnified Party is not a party to this agreement, the
Underwriters shall obtain and hold the rights and benefits of this paragraph 13
in trust for and on behalf of such Indemnified Party.

 

(c)

In any such Claim, the Indemnified Party shall have the right to retain other
counsel to act on his or its behalf provided that the fees and disbursements of
such counsel shall be paid by the Indemnified Party unless (i) the Company, and
the Indemnified Party shall have mutually agreed to the retention of the other
counsel, or (ii) the named parties to any such Claim (including any added third
or impleaded party) include both Indemnified Party, on the one hand, and the
Company, on the other hand, and the representation of both parties by the same
counsel would be inappropriate due to the actual or potential differing
interests between them.

 

(d)

None of the Company and any of the Underwriters shall agree to any settlement of
any claim, action, suit or proceeding referred to in this paragraph 13 unless
the Company and each of the Underwriters has consented in writing thereto.

14.

(a)           In order to provide for a just and equitable contribution in
circumstances in which the indemnity provided in paragraph 13 would otherwise be
available in accordance with its terms but is, for any reason, held to be
unavailable to or unenforceable by the Underwriters or enforceable otherwise
than in accordance with its terms, the Company, and the Underwriters shall
contribute to the aggregate of all claims, expenses, costs and liabilities and
all losses (other than loss of profits) of a nature contemplated in paragraph 13
and suffered or incurred by the Company and one or more of the Underwriters in
such proportions so that the Underwriters are responsible for the portion
represented by the percentage that the aggregate fee payable by the Company to
the Underwriters bears to the offering price of the Convertible Debentures and
the Company is responsible for the balance, whether or not it has been sued or
sued separately. The Underwriters shall not in any event be liable to
contribute, in the aggregate, any amounts in excess of such aggregate fee or any
portion thereof actually received. However, no party who has engaged in any
fraud, fraudulent misrepresentation or negligence shall be entitled to claim

 

 

- 30 - 


--------------------------------------------------------------------------------



 

contribution from any person who has not engaged in such fraud, fraudulent
misrepresentation or negligence.

 

(b)

The rights to contribution provided in this paragraph 14 shall be in addition to
and not in derogation of any other right to contribution which the Underwriters
may have by statute or otherwise at law.

 

(c)

In the event that the Company may be held to be entitled to contribution from
the Underwriters under the provisions of any statute or at law, the Company
shall be limited to contribution in an amount not exceeding the lesser of:

 

(i)

the portion of the full amount of the loss or liability giving rise to such
contribution for which the Underwriters are responsible, as determined in
subparagraph 14(a) above, and

 

(ii)

the amount of the aggregate fee actually received by the Underwriters from the
Company hereunder.

 

(d)

If the Underwriters have reason to believe that a claim for contribution may
arise, they shall give the Company notice thereof in writing, but failure to
notify the Company shall not relieve the Company of any obligation which it may
have to the Underwriters under this paragraph 14.

 

(e)

With respect to this paragraph 14, the Company acknowledges and agrees that the
Underwriters are contracting on their own behalf and as agents for their
directors, officers, employees and agents.

15.

If any provision of paragraph 13 or 14 is determined to be void or unenforceable
in whole or in part, it shall be deemed not to affect or impair the validity of
any other provision of this agreement and such void or unenforceable provision
shall be severable from this agreement.

Expenses of the Offering

16.

Whether or not the transactions herein contemplated shall be completed, except
as hereinafter specifically provided, all expenses of or incidental to the
creation, authorization, allotment, issue, delivery and marketing of the
Convertible Debentures and all expenses of or incidental to all other matters in
connection with such transactions including, without limitation, listing fees,
expenses payable in connection with the qualification of the Convertible
Debentures for sale to the public, printing and translation, costs of the
certificates, fees of the transfer agent and registrar, as the case may be, the
fees and expenses of counsel for the Company, the fees and expenses of
Underwriters' counsel all fees and expenses of local counsel, all fees and
expenses of the Company's auditors and predecessor auditors, all costs relating
to information meetings and all costs incurred in connection with the
preparation and printing of the Prospectus, Supplementary Material and U.S.
Private Placement Memorandum and definitive certificate representing the
Convertible Debentures, shall be borne by and be for the account of the Company;
provided that the Company shall be responsible for 50% of the

 

 

- 31 - 


--------------------------------------------------------------------------------

 

 

 

  total fees and disbursements of Underwriters' legal counsel and all
out-of-pocket expenses of the Underwriters, subject to a maximum of $100,000. In
addition, in the event the transactions herein contemplated are not completed as
a result of the Company's failure to comply with the terms of this agreement,
the out-of-pocket expenses of the Underwriters (including all of the fees and
disbursements of Underwriters' counsel) shall be borne by and be for the account
of the Company. Underwriting Percentages

17.

The obligation of the Underwriters to purchase the Convertible Debentures at the
Closing Time shall be several and not joint and several and shall be limited to
the percentages of the aggregate number of Convertible Debentures set out
opposite the name of each of the Underwriters below:

 

  "[__________]"

-

35.0%

 

 

"[__________]"

-

35.0%

 

 

"[__________]"

-

25.0%

 

 

"[__________]"

-

5.0%

 

 

In the event that any Underwriter shall fail to purchase its applicable
percentage of the Convertible Debentures at the Closing Time, the others shall
have the right, but shall not be obligated, to purchase all of the percentage of
the Convertible Debentures which would otherwise have been purchased by that one
of the Underwriters which is in default. In the event that such right is not
exercised, the others which are not in default shall be relieved of all
obligations to the Company and there shall be no further liability on the part
of the Company to the Underwriters except in respect of any liability which may
have arisen or may thereafter arise under paragraphs 13, 14 and 16. Nothing in
this paragraph shall oblige the Company to sell to the Underwriters less than
all of the Primary Convertible Debentures or relieve from liability to the
Company any Underwriter which shall be so in default.

Miscellaneous

18.

The rights of termination contained in paragraphs 11 and 12 may be exercised by
any of the Underwriters and are in addition to any other rights or remedies the
Underwriters or any of them may have in respect of any default, act or failure
to act or non-compliance by the Company in respect of any of the matters
contemplated by this agreement. In the event of any such termination, there
shall be no further liability on the part of the Underwriters to the Company, or
on the part of the Company to such Underwriters except in respect of any
liability which may have arisen or thereafter arise under paragraphs 13, 14 and
16. A notice of termination given by an Underwriter under paragraphs 11, 12 and
17 shall not be binding upon any other Underwriter.

19.

All warranties, representations, covenants and agreements herein contained or
contained in any documents submitted pursuant to this agreement and in
connection with the transaction herein contemplated shall survive the purchase
by the Underwriters of the Convertible Debentures and continue in full force and
effect for the benefit of the Underwriters and shall not be limited or
prejudiced by any investigation made by or on behalf of the Underwriters in
connection with the purchase by the Underwriters of the

 

 

- 32 - 


--------------------------------------------------------------------------------



 

  Convertible Debentures or the preparation of the Prospectus or otherwise. This
agreement shall constitute the entire agreement with respect to the purchase of
the Convertible Debentures among the parties, and in the event of an
inconsistency or conflict with the letter agreement between the Company and
"[__________]" dated June 8, 2005, the terms of this agreement shall prevail.

20.

Time shall be of the essence of this agreement arising from this offer and its
acceptance by the Company and such agreement shall be governed and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

21.

(a)           Unless herein otherwise expressly provided, any notice, request,
direction, consent, waiver, extension, agreement or other communication (a
"Communication") that is or may be given or made hereunder shall be in writing
addressed as follows:

If to the Company, at:

MDC Partners Inc.

45 Hazelton Avenue

Toronto, Ontario

M5R 2E3

 

Attention:

Steven Berns

 

Fax No.:

(416) 960-9555

 

with copy to:

 

Stikeman Elliott LLP

5300 Commerce Court West

199 Bay Street

Toronto, Ontario

M5L 1B9

 

Attention:

Dee Rajpal

 

Fax No.:

(416) 947-0866

 

If to"[__________]", addressed and sent to:

 

"[__________]"

Scotia Plaza, 66th Floor

40 King Street West

Toronto, Ontario

M5W 2X6

 

Attention:

Robert J. Ellis

 

Fax No.:

(416) 863-7117

 

 

- 33 - 


--------------------------------------------------------------------------------



 

 

If to "[__________]", addressed and sent to:

 

"[__________]"

BCE Place

161 Bay Street, Floor 6

Toronto, Ontario

M5J 2S8

 

Attention:

Daniel J. McCarthy

Fax No.:

(416) 594-8176

 

 

If to "[__________]", addressed and sent to:

 

"[__________]"

TD Tower

66 Wellington Street West, 8th Floor

Toronto, Ontario

M5K 1A2

 

Attention:

Andrew Muirhead 

Fax No.:

(416) 983-3176

 

 

If to "[__________]", addressed and sent to:

 

"[__________]"

145 King Street West, Suite 1100

Toronto, Ontario

M5H 1J8

 

Attention:

Jason Robertson

Fax No.:

(416) 943-6160

 

 

With each copy, in the case of any Underwriter, to:

 

Torys LLP

Suite 3000

 

TD Waterhouse Life Tower

79 Wellington Street West

 

Toronto, Ontario

 

M4K 2G1

 

 

Attention:

Matthew Cockburn

Fax No.:

(416) 865-7380

 

 

or to such other address as any of the parties may designate by notice given to
the others.

 

- 34 - 


--------------------------------------------------------------------------------



 

 

(b)

Each Communication shall be personally delivered to the addressee or sent by
facsimile transmission to the addressee and (a) a Communication which is
personally delivered shall, if delivered before 5:00 p.m. on a business day, be
deemed to be given and received on that day and, in any other case, be deemed to
be given and received on the first business day following the day on which it is
delivered; and (b) a Communication which is sent by telex, telegraph or
facsimile transmission shall, if sent on a business day and the machine on which
it is sent receives the answerback code of the party to whom it is sent before
5:00 p.m., be deemed to be given and received on that day and, in any other
case, be deemed to be given and received on the first business day following the
day on which it is sent.

(c)

The Company shall be entitled to and shall act on any Communication given or
agreement entered into by or on behalf of the Underwriters by "[__________]".
which hereby represents and warrants that it has irrevocable authority to bind
the Underwriters, except in respect of any consent to a settlement of any claim,
action, suit or proceeding referred to in paragraph 13, which consent shall be
given by the Indemnified Party, a notice of termination pursuant to paragraph
11, 12 and 17 which notice may be given by any of the Underwriters, or any
waiver or extension pursuant to paragraph 12, which waiver or extension must be
signed by all of the Underwriters. "[__________]"shall consult fully with the
other Underwriters concerning any matter in respect of which it acts as
representative of the Underwriters.



 

- 35 - 


--------------------------------------------------------------------------------



 

 

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance on the accompanying counterparts of this
letter, return the same to us whereupon this letter as so accepted shall
constitute an agreement between us in accordance with the foregoing.

"[__________]"

 

 

per        "Robert J. Ellis"                

Robert J. Ellis
          Director, Investment Banking

 

"[__________]"

 

 

per        "Daniel J. McCarthy"               

Daniel J. McCarthy
          Managing Director

 

"[__________]"

 

 

per                         "Andrew Muirhead"                

Andrew Muirhead 
                Vice President and Director, Investment Banking

 

"[__________]"

 

 

per                         "Jason Robertson"                       

Jason Robertson
                Director, Investment Banking

 

        

The foregoing offer is accepted and agreed to as of the date first above
written.

 

MDC PARTNERS INC.

 

 

per

"Steven Berns"

 

Steven Berns

 

Vice Chairman and Executive Vice     

President

 

 

- 36 - 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

TO

UNDERWRITING AGREEMENT

 

Term Sheet

MDC Partners Inc.

5-year Convertible Unsecured Subordinated Debentures

June 8, 2005

 

 

 

 

Issuer:

MDC Partners Inc. ("MDC" or the "Company").

 

Offering:

Convertible Unsecured Subordinated Debentures (the "Convertible Debentures")

 

Amount:

C$40,000,000

 

Price:

C$1,000 per Convertible Debenture.

 

Underwriters Option:

The Company has agreed to grant the Underwriters an option to purchase up to an
additional C$10,000,000 of Convertible Debentures on the same terms and
conditions herein, to be exercisable at the discretion of the Underwriters at
any time up to 24 hours prior to Closing of this offering.

 

Issue Type:

Bought underwritten public issue, eligible for sale in all provinces of Canada,
with the exception of Quebec, pursuant to a short form prospectus, to eligible
investors in the United States pursuant to the registration exemptions provided
by Rule 144A of the Securities Act of 1933 and internationally as permitted.

The Convertible Debentures will be freely tradeable on the Toronto Stock
Exchange without any requirement by a holder of such securities to certify to
the Company and its transfer agent that a transfer is being made in compliance
with the Securities Act of 1933. The Common Shares issued upon conversion will
be freely tradeable on the Toronto Stock Exchange provided that such holder
certifies (during the two year restricted period beginning on the date of
issuance of the Convertible Debentures) to the Company and its transfer agent
that the transfer is being made in compliance with the Securities Act of 1933,
and will be listed under a different ticker symbol and CUSIP, which may limit
holders liquidity.

 

 

 


--------------------------------------------------------------------------------



 

 

Registration Rights:

A resale registration statement will be filed with the SEC by September 30, 2005
to permit the unrestricted resale of the Convertible Debentures and the
underlying Common Shares by all selling securityholders of the Company that (a)
have delivered a completed selling securityholder questionnaire to the Company
and (b) are named as selling securityholders in such registration statement. In
the event that a resale shelf registration statement is not effective by
December 31, 2005, the coupon will increase by 0.50% for the first six month
period, and, if the resale shelf registration statement is not effective by June
30, 2006, the coupon will increase by an additional 0.50%. The coupon will be
reset to 8.00% per annum at the earlier of (x) the end of the six month period
in which the resale shelf registration statement is declared effective, or (y)
June 30, 2007.

Maturity:

June 30, 2010 ("Maturity Date").

Use of Proceeds:

The net proceeds to the Company of the offering will be used to reduce
outstanding indebtedness.    

Coupon:

 

 

8.00% per annum, payable in cash semi-annually in arrears on June 30th and
December 31st of each year, commencing December 31, 2005. The Company may elect
to pay the interest amount by delivering Class A Subordinate Voting Shares (the
"Common Shares") to the indenture trustee (the "Trustee"), which would then be
obligated to sell the Common Shares and use the proceeds to satisfy in full the
interest obligation to the holders of the Convertible Debentures in cash.
However, the Company is not relieved from ensuring that there is adequate cash
to pay the interest due on a timely basis.

Certificates/CUSIP:

 

The Convertible Debentures will be held in global certificated form and will be
held by a depositary for a book-entry clearance facility. The Convertible
Debentures will be identified by a separate restricted CUSIP.

Conversion:

Each C$1,000 principal amount of Convertible Debenture will be convertible at
any time prior to the Maturity Date (or after if the Convertible Debentures are
not repaid on that date) or the date fixed for redemption, at the option of the
holder, into 71.4286 Common Shares (based on a C$11.20 price on the TSX, the
"Conversion Rate"), representing a conversion price of C$14.00 per Common Share
(the "Conversion Price"). Holders who exercise conversion rights will be
entitled to receive accrued interest up to the date of conversion.

The Conversion Rate may be adjusted upon the occurrence of certain events,
including for any cash dividend paid on the Common Shares of the Company.

 

 - A-2 -

 

[scotia.jpg] 


--------------------------------------------------------------------------------



 

 

 

Redemption:

The Convertible Debentures will not be redeemable by the Company at any time
prior to June 30, 2008.

From July 1, 2008, to June 30, 2009, the Convertible Debentures will be
redeemable by the Company at par plus accrued and unpaid interest, provided that
the volume weighted average trading price of the Common Shares on the Toronto
Stock Exchange for at least 20 trading days in any consecutive 30-day period
ending on the fifth trading day prior to the date on which the notice of
redemption is given exceeds 125% of the Conversion Price. From July 1, 2009,
until maturity the Convertible Debentures will be redeemable at par plus accrued
and unpaid interest.

In each case, the Company is required to provide not more than 60 days and not
less than 30 days prior notice of the redemption date.

Principal Payment:

Cash payment in an amount equal to the principal amount of the outstanding
Convertible Debentures together with accrued and unpaid interest.

At the option of the Company on not more than 60 days and not less than 30 days
prior notice, the Company may satisfy the obligation to pay the principal amount
of the Convertible Debentures on maturity, redemption or repurchase pursuant to
a change of control offer (as described below under "Change of Control") by the
issue and delivery of that number of freely tradeable Common Shares obtained by
dividing the principal amount of the Convertible Debentures by 95% of the
Current Market Price of the Common Shares on the maturity, redemption or
repurchase date other than in circumstances where an event of default has
occurred.

Current Market Price:

Equal to the volume weighted average trading price of the Common Shares on the
Toronto Stock Exchange for the 20 consecutive trading days ending five trading
days preceding the maturity, redemption or repurchase date, as the case may be.

 

 

- A-3 -

[scotia.jpg] 


--------------------------------------------------------------------------------



 

 

 

Change of Control:

In the event that a Change of Control (to be defined in the Trust Indenture)
occurs prior to June 30, 2008, the Company shall be required to make an offer to
purchase for all of the outstanding Convertible Debentures at par plus an amount
equal to the interest payments not yet received calculated from the date of
Change of Control to June 30, 2008, discounted at the Government of Canada
Yield. For these purposes, the Government of Canada Yield on any date shall mean
the average of the yields determined by two registered Canadian investment
dealers, selected by the Company, as being the yield to maturity on such date
compounded semi-annually and calculated in accordance with generally accepted
financial practice, which a non-callable Government of Canada Bond would carry
if issued in Canadian dollars in Canada at 100% of its principal amount on such
date with a maturity date of June 30, 2008. After June 30, 2008, the offer shall
be at par plus accrued and unpaid interest.

Rank:

The Convertible Debentures will be direct unsecured obligations of the Company
ranking subordinate to all liabilities except liabilities, which by their terms
rank in rights of payment equally with or subordinate to the Convertible
Debentures. The Convertible Debentures will rank pari passu with all
subordinated debentures issued by the Company from time to time.

Purchase for Cancellation:

The Company may elect from time to time to purchase Convertible Debentures for
cancellation in the market or by tender or private contract at any time subject
to regulatory requirements. However, if an Event of Default has occurred the
Company will not have the right to purchase the Debentures by private contract.

Eligibility:

Eligible under the usual statutes as well as for RRSPs, RRIFs, RESPs, and DPSPs
and will not be foreign property for such plans and funds.

Listing:

The Convertible Debentures and the Common Shares issued upon conversion will be
listed on the Toronto Stock Exchange. The Convertible Debentures and the Common
Shares issued upon conversion will contain a modified form of the s. 607.1
Toronto Stock Exchange restricted legend, if necessary, to permit trades to
occur on the Toronto Stock Exchange of the Convertible Debentures and the Common
Shares issued upon conversion without the requirement that any restricted legend
be removed prior to such trade.

Co-Leads:

"[__________]" and "[__________]"


Conditions:

This offer is subject to the standard terms and conditions of an underwriting of
this type.

Closing:

On or about June 28, 2005.

Commission:

3.0%, payable upon Closing.

   

 

 



- A-4 -

[scotia.jpg]  


--------------------------------------------------------------------------------

 

 

SCHEDULE B

TO

UNDERWRITING AGREEMENT

 

U.S. Selling Restrictions

As used in this Schedule B, the following terms have the following meanings:

"Directed Selling Efforts" means directed selling efforts as that term is
defined in Regulation S. Without limiting the foregoing, but for greater clarity
in this Schedule, it means, subject to the exclusions from the definition of
directed selling efforts contained in Regulation S, any activity undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Securities and shall
include, without limitation, the placement of any advertisement in a publication
with a general circulation in the United States that refers to the offering of
any of the Securities;

"General Solicitation" and "General Advertising" means "general solicitation"
and "general advertising", respectively, as used in Rule 502(c) of Regulation D,
including, without limitation, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over television or radio, or any seminar or meeting whose attendees
had been invited by general solicitation or general advertising;

"Qualified Institutional Buyer" means a "qualified institutional buyer" as
defined in Rule 144A;

"Regulation D" means Regulation D adopted by the SEC under the Securities Act;

"Regulation S" means Regulation S adopted by the SEC under the Securities Act;

"Rule 144A" means Rule 144A adopted by the SEC under the Securities Act;

"SEC" means the United States Securities and Exchange Commission;

"Securities" means the Convertible Debentures and the Common Shares issuable
upon conversion redemption, repurchase or maturity thereof;

"Securities Act" means the United States Securities Act of 1933, as amended;

"Selling Dealer Group" means the dealers and brokers other than the Underwriters
who participate in the offer and sale of the Securities pursuant to this
agreement;

"United States" means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia; and

"U.S. Person" has the meaning set forth in Regulation S.

1.

Each Underwriter represents and warrants to the Company that:

 

 


--------------------------------------------------------------------------------



 

 

 

(a)

It acknowledges that the Securities have not been and will not be registered
under the Securities Act and may not be offered or sold within the United States
except pursuant to the exemption from the registration requirements of the
Securities Act provided by Rule 144A. It has not offered or sold, and will not
offer or sell, any of the Securities constituting part of its allotment except
in accordance with Regulation S or Rule 144A;

 

(b)

It has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Securities, except with its affiliates, any
Selling Dealer Group members or with the prior written consent of the Company;
and

 

(c)

It shall require each Selling Dealer Group member to agree, for the benefit of
the Company, to comply with, and shall use its best efforts to ensure that each
Selling Dealer Group member complies with, the applicable provisions of this
Schedule B as if such provisions applied to such Selling Dealer Group member.

2.

Each Underwriter covenants to and agrees with the Company that:

 

 

(a)

All offers and sales of the Securities in the United States will be effected
through one or more United States affiliates of an Underwriter (each, a "U.S.
Placement Agent") in accordance with all applicable U.S. broker-dealer
requirements;

 

(b)

Each U.S. Placement Agent is a Qualified Institutional Buyer, is a duly
registered broker-dealer with the SEC, and is a member of, and in good standing
with, the National Association of Securities Dealers, Inc. on the date such
representation is made;

 

(c)

It will not, either directly or through a U.S. Placement Agent, solicit offers
for, or offer to sell, the Securities in the United States by means of any form
of General Solicitation or General Advertising and neither it nor its
affiliate(s), nor any persons acting on its or their behalf have engaged or will
engage in any Directed Selling Efforts with respect to the Securities;

 

(d)

It will solicit, and will cause each U.S. Placement Agent to solicit, offers for
the Securities in the United States only from, and will offer the Securities
only to, persons it reasonably believes to be Qualified Institutional Buyers in
accordance with Rule 144A. It also agrees that it will solicit offers for the
Securities only from, and will offer the Securities only to, persons that in
purchasing such Securities will be deemed to have represented and agreed as
provided in paragraphs 3(a) through (m) below (to the extent such
representations are applicable to the purchaser concerned);

 

(e)

It will inform, and cause each U.S. Placement Agent to inform, all purchasers of
the Securities in the United States that the Securities have not been and will
not be registered under the Securities Act and are being sold to them without
registration under the Securities Act in reliance upon Rule 144A;

 

 

B-2 


--------------------------------------------------------------------------------



 

 

 

(f)

It will deliver, through a U.S. Placement Agent, a copy of the Canadian
Preliminary Short Form Prospectus and Final Short Form Prospectus, together with
a U.S. covering memorandum for the U.S. offering (the "U.S. Private Placement
Memorandum") to each person in the United States purchasing Securities from it
(all such documents collectively, the "Offering Documents");

 

(g)

It shall cause each U.S. Placement Agent to agree, for the benefit of the
Company, to the same provisions as are contained in paragraphs 1 and 2 of this
Schedule B;

 

(h)

At least one business day prior to closing, it shall cause each U.S. Placement
Agent to provide the transfer agent with a list of all purchasers of the
Securities in the United States; and

 

(i)

If it or its United States affiliates have offered or sold Securities in the
United States, at closing it, together with each such U.S. Placement Agent, will
provide a certificate, substantially in the form of Exhibit 1 to this Schedule
B.

3.

It is understood and agreed by the Underwriters that the Securities may be
offered and resold by the Underwriters and members of the Selling Dealer Group
in the United States pursuant to the provisions of Rule 144A to persons who are,
or are reasonably believed by them to be, Qualified Institutional Buyers in
transactions meeting the requirements of Rule 144A and in compliance with any
applicable state securities laws of the United States, provided that prior to
any such sale each purchaser shall have been provided with the Offering
Documents and by purchasing Securities, each purchaser shall be deemed to have
acknowledged, represented to and agreed for the benefit of the Company, the
Underwriters and the their U.S. affiliate broker-dealers ("U.S. Underwriter
Affiliates") as follows:

 

(a)

it (A) is a Qualified Institutional Buyer, (B) is aware that the sale of the
Convertible Debentures to it is being made in reliance on Rule 144A and (C) is
acquiring such Convertible Debentures for its own account or for the account of
a Qualified Institutional Buyer with respect to which it exercises sole
investment discretion;

 

(b)

It acknowledges that the Securities have not been registered under the
Securities Act and may not be offered or sold within Canada, the United States
or to, or for the account or benefit of, U.S. Persons except as set forth below.

 

(c)

It will not, directly or indirectly, engage in any hedging transaction with
regard to the Securities except as permitted by the Securities Act.

 

(d)

It will not resell or otherwise transfer any of its Securities within the later
of (i) two years after the original issuance of the Convertible Debentures or
(ii) three months after it ceases to be an affiliate (within the meaning of Rule
144 adopted under the Securities Act) of the Company, except:

 

(i)

to the Company or any subsidiary thereof;

 

 

 

B-3 


--------------------------------------------------------------------------------



 

 

(ii)

to Canadians and other non-U.S. purchasers on the TSX or elsewhere outside the
United States in compliance with Rules 903, 904 and 905 of Regulation S;

(iii)

to a Qualified Institutional Buyer in compliance with Rule 144A under the
Securities Act (if available);

(iv)

pursuant to the exemption from registration provided by Rule 144 adopted under
the Securities Act (if available) or another available exemption under the
Securities Act (based upon an opinion of U.S. counsel acceptable to the
Company); or

(v)

pursuant to an effective registration statement under the Securities Act.

 

In addition, with respect to any transfer (including any transfer on the TSX by
Canadians) of Securities within two years after the original issuance of the
Convertible Debentures or if it was an "affiliate" (within the meaning of Rule
144 under the Securities Act) of the Company during the three months preceding
the date of such transfer, it will deliver to the Company and the Trustee or
transfer agent, as applicable, such certificates and other information
satisfactory to them as they may require to confirm that the transfer by it
complies with the foregoing restrictions. It will, and each subsequent holder is
required to, notify any purchaser of its Securities from it of the above resale
restrictions.

(e)

It understands that all Convertible Debentures (including all Convertible
Debentures issued to Canadians and other non-U.S. purchasers) will bear a legend
substantially to the following effect, unless otherwise agreed by us and the
holder thereof:

"This Security (or its predecessor) has not been registered under the Securities
Act of 1933, as amended (the "Securities Act") or the securities laws of any
state of the United States, and accordingly, neither this Security nor any
interest or participation herein may be offered, sold, assigned, pledged,
encumbered or otherwise transferred or disposed of in the absence of such
registration within the United States or to, or for the account or benefit of,
U.S. Persons except as set forth in the next sentence. By its acquisition hereof
or of a beneficial interest herein, the holder (1) acknowledges that this
Security is a "restricted security" that has not been registered under the
Securities Act and agrees for the benefit of the Company that this Security may
be offered, sold, pledged or otherwise transferred only in compliance with the
Securities Act and other applicable laws of the state of the United States
governing the offer and sale of the Security; (2) represents that it is (a) not
a U.S. Person and is acquiring this Security in an offshore transaction in
compliance with Regulation S under the Securities Act or (b) a qualified
institutional buyer ("Qualified Institutional Buyer") (as defined in Rule 144A
under the Securities Act); (3) agrees that it will not within two years after
the original issuance of this Security resell or otherwise transfer this
Security except (a) to the Company or any subsidiary thereof, (b) to persons
other than U.S. Persons outside the United States (including on the Toronto
Stock Exchange) in

 

B-4 


--------------------------------------------------------------------------------



 

compliance with Rules 903, 904 and 905 of Regulation S, (c) to a Qualified
Institutional Buyer in compliance with Rule 144A under the Securities Act (if
available), (d) pursuant to the exemption from registration provided by Rule 144
adopted under the Securities Act (if available) or another available exemption
under the Securities Act (and based upon an opinion of U.S. counsel acceptable
to the Company), or (e) pursuant to an effective registration statement under
the Securities Act, in each case subject to the Company's and the Debenture
Trustee 's right prior to any such offer, sale or transfer to require the
certification and/or other information satisfactory to each of them to the
extent specified in the instrument governing this Security; and (4) agrees that
it will, prior to any transfer of this Security within two years after the
original issuance of this Security, deliver to the Debenture Trustee and the
Company such certifications, legal opinions or other information as may be
required pursuant to the indenture to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. As used herein, the terms
"offshore transaction," "United States" and "U.S. Person" have the meanings
given to them by Regulation S under the Securities Act. In any case the holder
hereof agrees and acknowledges that it shall not, directly or indirectly, engage
in any hedging transaction with regard to this Security except as permitted by
the Securities Act."

(f)

It understands that all of the Underlying Shares (including any Underlying
Shares issued to Canadians and other non-U.S. purchasers) are expected to be
issued in physical, certificated form and will bear a legend substantially to
the following effect, unless otherwise agreed by the Company and the holder
thereof:

"This Security (or its predecessor) has not been registered under the Securities
Act of 1933, as amended (the "Securities Act") or the securities laws of any
state of the United States, and accordingly, neither this Security nor any
interest or participation herein may be offered, sold, assigned, pledged,
encumbered or otherwise transferred or disposed of in the absence of such
registration within the United States or to, or for the account or benefit of,
U.S. Persons except as set forth in the next sentence. By its acquisition hereof
or of a beneficial interest herein, the holder (1) acknowledges that this
Security is a "restricted security" that has not been registered under the
Securities Act and agrees for the benefit of the Company that this Security may
be offered, sold, pledged or otherwise transferred only in compliance with the
Securities Act and other applicable laws of the state of the United States
governing the offer and sale of the Security; (2) represents that it is (a) not
a U.S. Person and is acquiring this Security in an offshore transaction in
compliance with Regulation S under the Securities Act or (b) a qualified
institutional buyer ("Qualified Institutional Buyer") (as defined in Rule 144A
under the Securities Act); (3) agrees that it will not within two years after
the original issuance of the Convertible Debenture from which this Security was
issued, upon conversion, redemption, repurchase or maturity, resell or otherwise
transfer this Security except (a) to the Company or any subsidiary thereof, (b)
to persons other than U.S. Persons outside the United States (including on the
Toronto Stock Exchange) in compliance with Rules 903, 904

 

B-5 


--------------------------------------------------------------------------------

 

 

  and 905 of Regulation S, (c) to a Qualified Institutional Buyer in compliance
with Rule 144A under the Securities Act (if available), (d) pursuant to the
exemption from registration provided by Rule 144 adopted under the Securities
Act (if available) or another available exemption under the Securities Act (and
based upon an opinion of U.S. counsel acceptable to the Company), or (e)
pursuant to an effective registration statement under the Securities Act, in
each case subject to the Company's and the transfer agent's right prior to any
such offer, sale or transfer to require the certification and/or other
information satisfactory to each of them to the extent specified in the
instrument governing this Security; and (4) agrees that it will, prior to any
transfer of this Security within two years after the original issuance of the
Convertible Debenture from which this Security was issued, upon conversion,
redemption, repurchase or maturity, deliver to the transfer agent and the
Company such certifications, legal opinions or other information as may be
required pursuant to the indenture to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. As used herein, the terms
"offshore transaction," "United States" and "U.S. Person" have the meanings
given to them by Regulation S under the Securities Act. In any case the holder
hereof agrees and acknowledges that it shall not, directly or indirectly, engage
in any hedging transaction with regard to this Security except as permitted by
the Securities Act."

(g)

It acknowledges that neither the Company nor the Trustee nor the transfer agent,
as the case may be, will be required to accept for registration of transfer
(including any transfer on the TSX) any Securities acquired by it, except upon
presentation of evidence satisfactory to the Company and the Trustee that the
restrictions set forth herein have been complied with.

(h)

It (i) is able to fend for itself in the transactions contemplated by this U.S.
Placement Memorandum; (ii) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(i)

If it receives any Underlying Shares, or any Convertible Debentures in
definitive certificated form, it acknowledges that prior to the expiration of
the two-year distribution compliance period, any resale, pledge or other
transfer of such Underlying Shares made in reliance upon Regulation S will
require the transferee to provide a written certification and agreement as to
compliance with the transfer restrictions referred to above, a form of which it
can obtain from the transfer agent.

(j)

It acknowledges that neither the Company nor the Underwriters nor the U.S.
Underwriter Affiliates nor any person representing any of them have made any
representation to it with respect to us or the offering and sale of Convertible
Debentures other than the information contained or incorporated by reference in

 

 

B-6 


--------------------------------------------------------------------------------



 

 

    this U.S. Placement Memorandum. It also acknowledges that it has received a
copy of the U.S. Placement Memorandum relating to the offering of Convertible
Debentures and acknowledges that it has had access to such financial and other
information, including that incorporated by reference in this U.S. Placement
Memorandum, and has been offered the opportunity to ask the Company questions
and received answers thereto, as it deemed necessary in connection with the
decision to purchase the Convertible Debentures. It is relying only on the
information contained or incorporated by reference in this U.S. Placement
Memorandum in making its investment decision with respect to the Securities.

 

(k)

It acknowledges that the Company, the Underwriters, the U.S. Underwriter
Affiliates and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that if any of the
acknowledgments, representations or agreements deemed to have been made by its
purchase of Securities are no longer accurate, it shall promptly notify the
Company and the Underwriters. If it is acquiring Securities upon conversion,
redemption, repurchase or maturity thereof as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgments, representations and agreements on behalf of each account.

 

(l)

It is authorized to consummate the purchase of the Convertible Debentures.

 

 

(m)

It acknowledges that it has not purchased the Securities as a result of any
General Solicitation or General Advertising, including advertisings, articles,
notices or other communications published in any newspaper, magazine or similar
media, or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

4.

The Underwriters have not entered, and will not enter, into any contractual
arrangement without the prior written consent of the Company with respect to the
distribution of the Securities except (a) with their affiliates, (b) with
members of the Selling Dealer Group in accordance with paragraph 1(c) of this
Schedule B, or (c) otherwise with the prior written consent of the Company.

5.

The Company represents, warrants, covenants and agrees to and with the
Underwriters that:

 

(a)

it is not required to register as an "investment company" pursuant to the
provisions of the United States Investment Company Act of 1940;

 

(b)

at the date hereof, the Convertible Debentures are not (A) part of a class
listed on a national securities exchange in the United States, (B) quoted in an
automated inter-dealer system in the United States, or (C) convertible or
exchangeable at an effective conversion premium (calculated as specified in
paragraph (a)(6) of Rule 144A under the Securities Act) of less than ten percent
for securities so listed or quoted;

 

 

B-7 


--------------------------------------------------------------------------------



 

 

(c)

for so long as any of the Securities are outstanding and are "restricted
securities" within the meaning of Rule 144(a)(3) under the Securities Act, it
shall either: (A) furnish to the SEC all information required to be furnished in
accordance with Rule 12g3-2(b) under the United States Securities Exchange Act
of 1934, as amended (the "Exchange Act"); (B) file reports and other information
with the SEC under Section 13 or 15(d) of the Exchange Act; or (C) provide to
any holder of Securities and any prospective purchaser of Securities designated
by such holder, upon the request of such holder, the information required to be
provided by paragraph (d)(4) of Rule 144A;

(d)

no qualification of the Trust Indenture is required under the U.S. Trust
Indenture Act of 1939, as amended;

(e)

none of it, its affiliates or any person acting on its or their behalf has
offered or will offer to sell the Securities by means of any form of General
Solicitation or General Advertising; and

(f)

none of it, its affiliates or any person acting on its or their behalf has
engaged or will engage in any Directed Selling Efforts with respect to the
Securities.



 

B-8 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1 TO SCHEDULE B

Underwriters' Certificate

In connection with the offer and sale of Convertible Debentures (the
"Securities") of MDC Partners Inc. ("the Corporation") to one or more U.S.
institutional investors, the undersigned "[__________]", on behalf of the
several underwriters (the "Underwriters") referred to in the Underwriting
Agreement dated as of June 10, 2005 among the Corporation and the Underwriters
(the "Underwriting Agreement"), and"[__________]", who has signed below in its
capacity as placement agent in the United States for the Underwriters (the "U.S.
Placement Agent"), do hereby certify that:

(a)               the U.S. Placement Agent is a duly registered broker-dealer
with the SEC, and is a member of, and in good standing with, the National
Association of Securities Dealers, Inc. on the date hereof, and all offers and
sales of Securities in the United States have been and will be effected by the
U.S. Placement Agent in accordance with all U.S. broker-dealer requirements;

(b)               they have not solicited offers for, or offers to sell, the
Securities by means of any form of general solicitation or general advertising
(as those terms are used in Regulation D under the United States Securities Act
of 1933, as amended (the "Securities Act"));

(c)               each offeree was provided with the Canadian Preliminary Short
Form Prospectus and Final Short Form Prospectus, together with a U.S. covering
memorandum relating to the offering of the Securities in the United States
(together, the "Offering Documents"), and we have not used and will not use any
written material other than the Offering Documents;

(d)               immediately prior to transmitting the Offering Documents to
offerees, we had reasonable grounds to believe and did believe that each offeree
was a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a "Qualified Institutional Buyer"), and, on the date hereof, we continue to
believe than each purchaser of the Securities is a Qualified Institutional
Buyer; and

(e)               the offering of the Securities in the United States has been
conducted by us in accordance with the Underwriting Agreement.

Dated:                                                                 

"[__________]"



"[__________]"

By:                                                        
          Name:
          Title:

By:                                                        
          Name:
          Title:

 

 

B-9

 